PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_00_FR.txt. 96

COUR PERMANENTE DE JUSTICE INTERNATIONALE

7 juin. VINGT-CINQUIEME SESSION
Rél e général
n° 32. 7 juin 1932.

AFFAIRE DES ZONES FRANCHES DE LA
HAUTE-SAVOIE ET DU PAYS DE GEX

Interprétation de l'article 435, alinéa 2, du Traité de Versailles,
avec ses annexes (note suisse du § mai 1919; note française du.
I8 mai I919): cette disposition a-t-elle abrogé ou a-t-elle pour but de
faire abroger les « stipulations anciennes » velatives aux zones:
franches suivantes : zone du Pays de Gex; zone « savde» ; zone de
Saint-Gingolph et zone «lacusire » ? (Traités de Paris des 30 mai.
I8r4 et 20 novembre 1815; Acte du Congrès de Vienne du 9 juin.
I8r15 ; déclarations des Puissances des 20 et 29 mars et 20 novem-
bre I815; Protocole du 3 novembre 1815; actes d’accession de la
Diéte helvétique des 27 mai et 12 août 1815; Traité de Turin
du 16 mars 1816; Manifeste, eic., du 9 septembre 182g.)

Réglementation du «nouveau régime» des zones franches : Nou-
veaux moyens présentés dans la dernière phase de la brocédure
(clausula rebus sic stantibus) : leur admissibilité. — Importations
en franchise: pouvoir de.la Cour de les régler. — Pouvoir de la
Cour, s'étant déclarée incompétente pour une partie de la tâche à.
elle confiée, de vendre un arrêt. — Limitations à la compétence de
la Cour résultant de la souveraineté des pays en cause. — Cordon:
douanier et cordon de surveillance.

ARRÊT

Présents : MM. ANZILOTTI, faisant fonction de Président; LODER,
ALTAMIRA, ODA, HUBER, sir CEciL Hurst, MM.
KELLOGG, YOVANOVITCH, BEICHMANN, NEGULESCO,
juges ;. M. DREYFUS, juge ad hoc.
97 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

En l'affaire relative aux zones franches de la Haute-Savoie
et du Pays de Gex,

Entre

le Gouvernement de la République francaise, représenté par
M. J. Basdevant, conseiller juridique du ministére des Affaires
étrangéres, professeur 4 la Faculté de droit de Paris,

et

le Gouvernement de la Confédération suisse, représenté par
S. Exc. M. A. de Pury, ministre de Suisse aux Pays-Bas, et
par M. P. Logoz, membre du Conseil national suisse, profes-
seur à l’Université de Genève,

La Cour,
ainsi composée,
rend l'arrêt suivant :

\

Par un compromis d’arbitrage, signé à Paris le 30 octobre
1924, et dont les ratifications ont été échangées le 21 mars

1928, —.compromis déposé au Greffe de la Cour sous le
couvert de lettres datées du 29 mars 1928 et émanant des
ministres de France et de Suisse 4 La Haye, — les Gouver-

nements de la République française et de Ja Confédération
suisse, n’ayant pu s’entendre au sujet de l'interprétation a
donner à l'article 435, alinéa 2, avec ses annexes, du Traité
de Versailles, et n’ayant pu aboutir par voie de négociations
directes à l'accord prévu par ces textes, ont demandé à la
Cour de fixer cette interprétation et de régler l’ensemble des
questions quwimplique l'exécution de l'article 435, alinéa 2,
dudit traité. .

Les clauses pertinentes du compromis du 30 octobre 1924

sont ainsi conçues :

« Article premier.

Il appartiendra à la Cour permanente de Justicé interna-
tionale de dire si, entre la Suisse et la France, l’article 435,

5
98 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

alinéa 2, du Traité de Versailles, avec ses annexes, a abrogé
ou a pour but de faire abroger les stipulations du Protocole
des Conférences de Paris du 3 novembre 1815, du Traité de
Paris du 20 novembre 1815, du Traité de Turin du 16 mars
1816 et du Manifeste de la Cour des Comptes de Sardaigne
du 9 septembre 1829, relatives à la structure douanière et
économique des zones franches de la Haute-Savoie et du
Pays de Gex, en tenant compte de tous faits antérieurs
au Traité de Versailles, tels que l'établissement des douanes
fédérales en 1849 et jugés pertinents par la Cour.

Les Hautes Parties contractantes sont d'accord pour que
la Cour, dès la fin de son délibéré sur cette question et avant
tout arrêt, impartisse aux deux Parties un délai convenable
pour régler entre elles le nouveau régime desdits territoires
dans les conditions jugées opportunes par les deux Parties,
ainsi qu'il est prévu par l’article 435, alinéa 2, dudit Traité.
Le délai pourra être prolongé sur la requête des deux Parties.

Article 2.

A défaut de convention conclue et ratifiée par les Parties
dans le délai fixé, il appartiendra à la Cour, par un seul
et même arrêt rendu conformément à l’article 58 du Statut
de la Cour, de prononcer sa décision sur la question formulée
dans l’article premier ci-dessus et de régler, pour la durée
qu’il lui appartiendra de déterminer et en tenant compte des
circonstances actuelles, l’ensemble des questions qu’implique l’exé-
cution de l'alinéa 2 de l'article 435 du Traité de Versailles.

Si l'arrêt prévoit l'importation de marchandises en franchise
ou à droits réduits à travers la ligne des douanes fédérales, ou
à travers la ligne des douanes françaises, cette importation
ne pourra être réglée qu'avec l’assentiment des deux Parties.

Article 3.

Chacune des Hautes Parties contractantes déposera au
Greffe de la Cour en autant d’exemplaires que le prescrit
Particle 34 du Règlement de la Cour:

1° dans le délai de six mois à dater de la ratification du
présent compromis, son Mémoire sur la question formulée
dans l’article premier, alinéa premier, avec les copies certi-
fiées conformes de tous les documents et pièces à l'appui;

2° dans le délai de cinq mois à dater de l'expiration du
délai précédent, son Contre-Mémoire avec les copies certifiées
conformes de tous les documents et pièces à l’appui ;

6
99 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

3° dans le délai de cinq mois à dater de l'expiration du
délai précédent, sa Réplique, avec les copies certifiées confor-
mes de tous les. documents et pièces à l’appui, et ses conclu-
sions finales.

Article 4.

Si la Cour, conformément à l’article 2, est appelée à régler
elle-même l’ensemble des questions qu’implique l'exécution
de l’article 435, alinéa 2, du Traité de Versailles, elle impartira
aux Parties les délais convenables pour produire tous docu-
ments, projets et observations qu'elles croiraient devoir. sou-
mettre à la Cour en vue de ce règlement, ainsi que pour y
répondre. .

En outre, à l'effet de faciliter ledit règlement, ia Cour pourra
être requise par l’une. ou l’autre Partie de déléguer un ou
trois de ses membres aux fins de procéder à des enquêtes
sur les lieux et d’entendre tous intéressés. .» _

Lors de la signature du compromis, le 30 octobre 1924,
le ministre des Affaires étrangères de France et le ministre
de Suisse à Paris procédèrent à un échange de « notes inter-
prétatives », dont la teneur est la suivante:

« En signant la convention d’arbitrage en date de ce jour,
j'ai l'honneur de vous confirmer qu’il est bien entendu entre
le Conseil fédéral suisse et le Gouvernement de la Répu-
blique :

1° que jusqu'à la décision définitive de la Cour, il ne sera
procédé de part ou d’autre à aucun acte de nature à modifier
l'état de fait actuellement existant à la frontière entre la
Suisse et les territoires français visés à l’article 435, alinéa 2,
du Traité de Versailles; —

2° qu’il ne sera pas fait d’objection de part ou d’autre
à ce que les agents des deux Parties reçoivent de la Cour,
à titre officieux et en présence l’un de l’autre, toutes indi-
cations utiles sur le résultat du délibéré concernant la question
formulée à l’article premier, alinéa premier, de la convention
d'arbitrage ; |

3° que par les mots « circonstances actuelles » l’article 2,
alinéa premier, de la convention. d'arbitrage se réfère aux
« circonstances actuelles » visées dans l'article 435, alinéa 2,
avec ses annexes, du Traité de Versailles. »

Le compromis fut, le 5 avril 1928, ou avant cette date,
communiqué à tous les intéressés, ainsi qu’il est prévu à

7
I00 . ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

N

l’article 40 du Statut et à l’article 36 du Règlement ; il fut,
de même, communiqué à tous les États Membres de la Société
des Nations et à tous autres États admis à ester devant la
Cour. |

D'autre part, les États ayant participé au Traité de Ver-
sailles ne furent pas spécialement avertis aux termes de l’arti-
cle 63 du Statut, considéré comme non applicable à l'espèce ;
mais leur attention fut attirée sur le droit qui leur revenait
sans doute d'informer la Cour de leur désir d’intervenir con-
‘formément audit article, auquel cas il appartiendrait à la
Cour de statuer.

Par ordonnance du 5 mai 1928, le Président de la Cour —
celle-ci ne siégeant pas alors — a fixé «les dates pour les
divers actes de la procédure écrite en l'affaire », tels que ces
actes étaient définis par l’article 3 du compromis; les délais
prévus tenaient compte des propositions formulées à ce sujet
dans le même article.

Les Parties ont présenté, dans les délais ainsi fixés, leurs
Mémoires, Contre-Mémoires et Répliques.

Aux termes de l’article 3 du compromis, les Répliques
devaient énoncer les « conclusions finales » des Parties; en
conséquence, la Cour ne se prévalut pas de son droit (art. 48
du Statut) de déterminer les formes et délais dans les-
quels les Parties devaient finalement conclure. La Réplique
française, en effet, concluait à ce qu’il plaise à la Cour:

« Conformément aux lettres jointes au compromis, donner
aux agents des deux Parties, à titre officieux et en présence
l'un de l’autre, toutes indications utiles sur le résultat de son

délibéré concernant la question formulée à l’article premier,
alinéa 2, du compromis;

Fixer le sens de son délibéré et, dans le cas visé à l'article 2
du compromis, fixer le dispositif de son arrêt de telle façon
qu'elle dise et juge qu'entre la France et. la Suisse, l'arti-
cle 435, alinéa 2, du Traité de Versailles, avec ses annexes, a
abrogé les stipulations du Protocole des Conférences de Paris
du 3 novembre 1815, du Traité de Paris du 20 novembre
1815, du Traité de Turin du 16 mars 1816 et du Manifeste
de la Cour des Comptes de Sardaigne du g septembre 1829,

8
IOI ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

relatives à la structure douanière et économique des zones
franches de la Haute-Savoie et du Pays de Gex;

Dès la fin de son délibéré sur cette question et avant tout
arrêt, impartir aux deux Parties un délai convenable pour
régler entre elles le nouveau régime desdits territoires dans les
conditions jugées opportunes par les deux Parties, ainsi qu'il
est prévu par l’article 435, alinéa 2, du Traité de Versailles,
ce délai pouvant être prolongé sur la requête des deux Par-
ties. »

De son côté, la Réplique suisse concluait à ce qu'il plaise
à la Cour:

« I. Dire qu'entre la Suisse et la France, l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, n’a pas
abrogé les stipulations du Protocole des Conférences de’ Paris
du 3 novembre 1815, du Traité de Paris du 20 novembre
1815, du Traité de Turin du 16 mars 1816 et du Manifeste
de la Cour des Comptes de Sardaigne du 9 septembre 1829,
relatives a la structure douaniére et économique des zones
franches de la Haute-Savoie et du Pays de Gex.

2. Dire qu’entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas pour
but de faire abroger les stipulations du Protocole des Confé-
rences de Paris du 3 novembre 1815, du Traité de Paris du
20 novembre 1815, du Traité de Turin du 16 mars 1816 et
du Manifeste de la Cour des Comptes de Sardaigne du
9 septembre 1820, relatives à la structure douanière et écono-
mique des zones franches de la Haute-Savoie et du Pays
de Gex, en ce sens qu'entre la Suisse et la France, l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, n’a pas
pour but de faire obligatoirement abroger lesdites stipula-
tions, mais signifie seulement que la Suisse et la France pour-
ront les abroger d’un commun accord. »

Au cours des audiences publiques tenues les 9, 10, II, I2,
13, 15, 16, 18, 19, 22 et 23 juillet 1929, la Cour a entendu en
leurs plaidoiries, réplique et duplique, Me Paul-Boncour, conseil
du Gouvernement français, et le professeur Logoz, agent du
Gouvernement suisse; elle a également entendu un exposé
en réplique du professeur Basdevant, agent du Gouvernement
français.

9
102 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX.

Au cours des débats oraux, les conclusions formulées dans
les répliques n’ont pas subi de modifications.

A Vappui de leurs conclusions respectives, les Parties ont,
dans cette phase de la procédure, fait parvenir a la Cour,
soit (conformément à l'article 3 du compromis) en annexe
aux pièces écrites, soit au cours des audiences, les documents
qui, pour autant qu'ils ont été acceptés par la Cour, sont

x

énumérés au bordereau reproduit a l’appendice.

Le 19 août 1929, la Cour, pour se conformer à l’article premier,
alinéa 2, du compromis, rendit une ordonnance par laquelle
elle impartissait au Gouvernement de la République française
et au Gouvernement de la Confédération suisse un délai expi-
rant le tier mai 1930 pour régler entre eux, dans les
conditions qu'ils jugeraient opportunes, le « nouveau régime »
des territoires visés à l’article 435, alinéa 2, du Traité de
Versailles.

Dans l'exposé des motifs de cette ordonnance, la Cour donna
aux Parties « toutes indications utiles sur le résultat du
délibéré concernant la question formulée à l’article premier,
alinéa premier, du compromis », savoir « si, entre la France
et la Suisse, l’article 435, alinéa 2, du Traité de Versailles,
‘avec ses annexes, a abrogé ou a pour but de faire abroger
les stipulations » de 1815, 1816 et 1829 « relatives à la
structure douanière et économique des zones franches de
la Haute-Savoie et du Pays de Gex ».

En ce faisant, la Cour tenait compte, d’une part, de la
suggestion énoncée dans les notes interprétatives du com-
promis du 30 octobre 1924 et selon laquelle les agents des
deux Parties pourraient recevoir de la Cour, a titre officieux,
les indications dont il s’agit et, d’autre part, de l’impossibilité
où la mettaient, selon son avis, les termes et l’esprit de son
Statut de communiquer officieusement aux Parties en cause
le résultat du délibéré sur une question à elle soumise pour
décision.

Dans le délai fixé par l'ordonnance du Ig août 1929, la
Cour fut saisie d’une lettre du chef du Département politique
fédéral suisse, datée du 28 mars 1930, et d’une lettre de
l'agent français, datée du 29 avril 1930, la première l’informant

10
103 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

qu’il paraissait matériellement impossible qu’une conven-
tion fût conclue et ratifiée par les Parties avant le rer mai,
et la seconde lui faisant savoir que l'accord entre le
Gouvernement de la République française et le Conseil fédéral
suisse concernant le règlement de la question des zones franches
n'avait pu être conclu avant cette date. |

Dans ces conditions, le Président de la Cour — celle-ci
ne siégeant pas — rendit, le 3 mai 1930, après avoir entendu
les agents des Parties, une ordonnance par laquelle, confor-
mément aux articles 2, alinéa premier, et 4, alinéa premier,
du compromis, il impartit au Gouvernement de la République
française et au Gouvernement de la Confédération suisse un
délai « pour la production, par les Parties, de tous docu-
ments, projets et observations qu’elles croiront devoir soumettre
à la Cour en vue du règlement, par ses soins, de l’ensemble
des questions qu’implique l'exécution de l'alinéa 2 de l’arti-
cle 435 du Traité de Versailles », ainsi qu’un délai ultérieur
« destiné à permettre à chacune des Parties de répondre par
écrit aux documents, projets et déclarations présentés par la
Partie adverse ».

Dans le premier de ces délais, le Gouvernement français
fit parvenir à la Cour un document intitulé « Observations
et Projet » et où était formulé, notamment, un « Projet de
décision » en dix-sept articles; de nouvellesj conclusions, toute-
fois, n'étaient pas énoncées dans le document dont il s’agit.
De même, le Gouvernement suisse déposa une pièce intitulée
« Documents, Projet et Observations » comprenant, avec un
« Projet de règlement du régime des territoires visés à l’arti-
cle 435, alinéa 2, du Traité de Versailles » en treize articles
et une annexe, de nouvelles conclusions ainsi conçues :

« Plaise à la Cour,

Par un seul et même arrêt rendu conformément à l’article 58
du Statut de la Cour:

I. Prononcer sa décision sur la question formulée dans
l’article premier, alinéa premier, du compromis du 30 octobre
1924 en disant : |

a) qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas abrogé
les stipulations du Protocole des Conférences de Paris du

II
104 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

3 novembre 1815, du Traité de Paris du 20 novembre 1815,
du Traité de Turin du 16 mars 1816 et.du Manifeste de la
Cour des Comptes de Sardaigne du 9 septembre 1829, rela-
tives à la structure douanière et économique des zones franches
de la Haute-Savoie et du Pays de Gex; |

b) qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas non plus
pour but de faire obligatoirement abroger lesdites stipulations,
en ce sens qu'il n’oblige pas la Suisse à accepter comme seule
base possible du règlement futur l’abrogation des zones franches.

2. Régler conformément au projet présenté par le Gouver-
nement suisse et en ayant égard à la disposition du second
alinéa de l’article 2 du compromis du 30 octobre 1924,
l’ensemble des questions qu’implique l'exécution de l'alinéa 2
de l'article 435 du Traité de Versailles. »

Dans le second des délais fixés par l'ordonnance du 3 mai
1930, savoir, le 30 septembre 1930, chacun des Gouvernements
en cause déposa une Réponse écrite. Ils n’y formulèrent pas
de nouvelles conclusions, mais le Gouvernement suisse se
réserva de déposer éventuellement des conclusions subsidiaires
relatives à une expertise ainsi qu’au transport sur les lieux
d’une délégation de la Cour, conformément à l’article 4, alinéa 2,
du compromis. En effet, par lettre du Ir octobre 1930,
l'agent du Gouvernement suisse fit parvenir à la Cour les
conclusions subsidiaires suivantes :

« Plaise. à la Cour, si elle n’estime pas pouvoir rendre
de plano l'arrêt prévu par l’article 2 du compromis :

I. Déclarer le Projet français incompatible avec les droits
de la Suisse et l’écarter du débat.

IT. Ordonner une expertise.

1) Organiser ladite expertise d’une manière analogue à

celle que prévoit l'ordonnance rendue par la Cour, le 13 sep-
tembre 1928, en l'affaire de l’usine de Chorzéw.

2} Poser aux experts la question suivante :

12
105 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

« Les experts devant admettre que le cordon douanier
sera placé à la limite indiquée par le Projet suisse, ledit
projet régle-t-il les relations entre la Suisse et les régions
françaises intéressées de manière à donner satisfaction
aux intérêts légitimes des populations, tels qu'ils exis-
taient avant 1923? »

Aux observations et réponses des deux Gouvernements
étaient joints les documents énumérés dans le bordereau
reproduit à l’appendice. |

La procédure écrite prévue par l’article 4, alinéa premier,
du compromis ayant été ainsi terminée, le Président fixa au
23 octobre 1930 l'ouverture d’une nouvelle série d’audiences
publiques. Il fit, en même temps, prévenir les Parties que,
n'ayant pu assurer, à cette occasion, la présence à La Haye
de neuf au moins des juges qui avaient participé à l'examen
de l'affaire des zones en 1920, il avait été obligé de recons-
tituer la Cour d’après les principes de l'article 25 du Statut.

Cette impossibilité, qui s'était avérée déjà au mois d'août
1930, exerça ses effets dans deux directions différentes.

En premier lieu, le Gouvernement suisse avait, par lettre
de son agent datée du 24 juillet 1930, souligné qu'à son
avis de très utiles éclaircissements seraient fournis à la Cour,
en vue de l'arrêt qu'il lui appartenait de rendre, par l'envoi
. sur les lieux d’une délégation de la Cour, conformément à
l’article 4, alinéa 2, du compromis, et par une expertise des
solutions proposées par les Parties pour le règlement du
régime des zones; selon le Gouvernement suisse, cet envoi
sur les lieux et cette expertise devraient s’opérer dès après
le dépôt des « documents, projets et observations » visés
par le premier alinéa dudit article; dans cet ordre d'idées,
il suggéra l'utilité qu’il y aurait à fournir aux agents l’occasion
de soumettre à la Cour les observations de leur Gouverne-
ment touchant lesdites procédures. Informé, dès le rz août,
du fait qu'en vue de l'audition ainsi suggérée, la Cour devrait
sans doute être reconstituée pour toute la suite de l'affaire des
zones franches, le Gouvernement suisse fit savoir à la Cour,
par lettre de son agent datée du 15 août 1930, que le

13
106 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Conseil fédéral ne croyait pas devoir, en présence de ce fait
nouveau, maintenir sa requête du 24 juillet précédent, jugeant
inopportun de poser, à propos d’un simple incident de procé-
dure, la grave question de la reconstitution éventuelle de la
Cour. |

En second lieu, dès l'ouverture des audiences prévues pour
le 23 octobre 1930, le Président avait expliqué que, pour
répondre aux prescriptions de l’article 13, alinéa 3, du Statut,
la Cour aurait dû conserver une composition identique à celle
qu'elle avait en 1929; que, cependant, les circonstances n'avaient
pas permis d'atteindre ce résultat, le nombre des juges
disponibles parmi ceux qui avaient participé à la session de
1920 étant tombé au-dessous du quorum requis par l’article 25
du Statut pour la validité des délibérations de la Cour;
qu'il était donc devenu nécessaire de reconstituer la Cour
d'après les principes dudit article en convoquant tous les
juges titulaires disponibles et, dans l’ordre du tableau, les
juges suppléants dont la présence était nécessaire pour par-
faire le nombre de onze prévu dans le Statut. Le Président
ayant demandé aux agents s'ils avaient des observations ou
déclarations à présenter à ce sujet, MM. Basdevant et Logoz
firent les déclarations suivantes, dont le Président leur donna
acte :

(M. Basdevant.)

« Au nom du Gouvernement français, je déclare que ce
Gouvernement accepte la continuation de la. procédure en
considération du fait que, selon lui, la solution de la question
qui doit actuellement être débattue ne dépend pas de la
solution à donner à la question qui a été débattue dans
la première phase de la procédure. »

(M. Logoz.)

« Le Gouvernement suisse accepte que la procédure conti- .
nue purement et simplement comme si la composition de la
Cour n'avait pas changé depuis l’été de 1929.

Le Gouvernement suisse maintient en outre la manière
de voir exposée dans ses Observations et dans sa Réponse,
notamment quant au rapport de dépendance qui existe entre
la première phase judiciaire de l'affaire et la phase actuelle.

14
107 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Il estime, par ailleurs, que la question débattue dans la pre-
mière phase de la procédure. est résolue. »

Les représentants des Parties ne s’étant ainsi pas prévalus
du droit qui leur revenait, eu égard à la reconstitution de la
Cour, de demander à replaider l’ensemble de l'affaire, la Cour
entendit, les 23, 24, 25, 27, 28, 29 -et 3I octobre, rer,
3 et 4 novembre 1930, en leurs exposés et observations,
Me Paul-Boncour, conseil, et M. Basdevant, agent du Gouver-:
nement francais, ainsi que M. Logoz, agent du Gouvernement
suisse. Enfin, elle entendit, le 24 novembre 1930, sur sa
demande, les observations présentées par MM. Basdevant
et Logoz au sujet de l'interprétation de l’article 2, alinéa 2, du
compromis, sur les conséquences qui découleraient, pour la
suite de la procédure, de cette interprétation et sur le point
de savoir si et dans quelles conditions l’assentiment dont il
s’agit dans ladite disposition « serait définitif comme ayant
été formulé dans les projets soumis par. le Gouvernement
français et le Gouvernement suisse ».

Les déclarations faites à ce sujet par lagent du Gouver-
nement français peuvent. se résumer dans les deux passages
suivants :

« …. il résulte de la réserve de l’assentiment des Parties,
expressément stipulé pour les questions douanières visées à
l'alinéa 2 de l’article 2 du compromis, que la Cour n’a pas en
pareille matière les pouvoirs d’amiable compositeur, et qu'elle
est seulement médiatrice. La question de savoir dans quelles
conditions l’assentiment prévu à l'article dont il s'agit sera
donné par ‘le Gouvernement français est d'ordre intérieur
français, et comme, en matière douanière, le Gouvernement
ne peut agir sans l'approbation des Chambres, il appartiendra
au Gouvernement, avant de donner son approbation, de s’y
faire autoriser conformément aux. lois constitutionnelles. »

« Le Gouvernement, en présentant le projet en question
[le projet formulé dans les « Observations » françaises], a, en
ce qui le concerne, donné son assentiment définitif; il ne
reviendra pas en arrière, et il recommandera instamment
au Parlement de donner son approbation. Mais le Gouvernement
n’a pas pu engager. le Parlement; la Constitution ne le lui
permettrait pas. » :

15
108 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

D'autre part, selon les déclarations faites par l'agent du
Gouvernement suisse, le projet de décision soumis à la Cour
par la Suisse

« implique, au sens de l’article 2, alinéa 2, du compromis,
Yassentiment de la Suisse, assentiment qui est obligatoire
pour la Suisse dès maintenant et sans autre, à toutes les
dispositions qu'il contient, en particulier en ce qui concerne
l'importation de marchandises françaises en franchise ou à
droits réduits à travers la ligne des douanes fédérales ».

De même,

« …. si Ja Cour estimait devoir insérer dans son arrêt,
au sujet de l'importation de marchandises françaises en fran-
chise ou à droits réduits à travers la ligne des douanes
fédérales, des dispositions autres que celles que propose le
projet suisse, la Suisse, comme Partie à l'instance actuelle-
ment engagée, y donne d'ores et déjà son assentiment, en
ce sens qu'elle reconnaitra cette décision de la Cour comme
obligatoire pour elle. Cette déclaration, elle aussi, est obliga-
toire pour la Suisse dès maintenant et sans autre.

Et l’assentiment de la Suisse en ce qui concerne toutes
les dispositions de son projet qui ont trait à l'importation
de marchandises en franchise à travers la ligne des douanes
fédérales, ainsi qu'à toute autre disposition que la Cour
croirait devoir insérer à cet égard dans son arrêt, est valable
même si l’arrêt n’adoptait pas la thèse suisse relative au main-
tien des zones. »

Au cours des débats oraux, dont la clôture définitive fut
portée à la connaissance des Parties par une communication
du Greffe du rer décembre 1930, les agents des Parties - pro-
duisirent les pièces dont le bordereau est reproduit à l’appendice.

Le 6 décembre 1930, la Cour rendit une nouvelle ordonnance
par laquelle elle

« 1) Impartit au Gouvernement de la République fran-
çaise et au Gouvernement de la Confédération suisse un
délai expirant le 31 juillet 1931, et pouvant être prorogé
sur la requête des deux Parties, pour régler entre eux
les importations en franchise ou à droits réduits À travers
la ligne des douanes fédérales, ainsi que tout autre point
concernant le régime des territoires visés à l’article 435,
alinéa 2, du Traité de Versailles et qu'ils jugeraient
convenable de régler ;

16
109 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

2) Dit qu’à l'expiration du délai imparti ou prolongé
la Cour rendra son arrêt à la requête de la Partie la plus
diligente, faculté étant laissée au Président d’accorder
aux deux Gouvernements les délais nécessaires pour pré-
senter auparavant toutes observations écrites ou orales. »

Dans .son exposé des motifs, cette ordonnance fait connaître
la manière de voir de la Cour sur certaines questions de
droit, en dehors de celles qui se trouvaient traitées dans
l'ordonnance du 19 août 1929.

Par lettre du 20 juillet 1931, le ministre de Suisse à La
Haye, agent de son Gouvernement, se référant à ladite ordon-
nance, fit savoir à la Cour que les négociations qui y étaient
envisagées n'avaient pas pu aboutir; en conséquence, le Gou-
vernement suisse constatait que les conditions requises pour
la continuation de la procédure étaient remplies et considé-
rait qu’il appartenait à la Cour de rendre l'arrêt prévu dans
l’ordonnance. De son côté, l’agent du Gouvernement français,
par lettre du 30 juillet 1931, confirma que l'ambassadeur
de la République française à Berne avait reçu du Départe-
ment politique fédéral une note par laquelle celui-ci avait
mis fin aux négociations qui, conformément à l'ordonnance
du 6 décembre 1930, avaient été ouvertes entre les deux
Gotivernements.

Après avoir entendu — en présence l’un de l’autre et devant
le juge qui avait présidé la Cour en décembre 1930 — les
demandes des agents des Parties touchant la marche ulté-
rieure de la procédure, ainsi que les observations de lun
au sujet des demandes formulées par l’autre, le Président de
la Cour rendit, le 6 août 1931, une ordonnance par laquelle,
en vertu des pouvoirs à lui conférés par le dispositif de
l'ordonnance du 6 décembre 1930, il impartit au Gouvernement
de la Confédération suisse et au Gouvernement de la Répu-
blique française un délai expirant le 30 septembre 1931 pour
présenter par écrit à la Cour toutes observations ultérieures
au sujet de l'affaire visée par le compromis conclu entre les-
dits Gouvernements le 30 octobre 1924 et prévit, pour une
date du mois d'octobre 1931, à fixer ultérieurement, une
audience publique au cours de laquelle les représentants de cha-
cun desdits Gouvernements pourraient répondre aux observations

17
IIO ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

écrites éventuellement déposées, ainsi qu'il est dit ci-dessus,
au nom de l’autre Gouvernement.

Tl y a lieu de relever le passage suivant de l'exposé des
motifs de l'ordonnance dont il s’agit :

« …. par décisions des 22 novembre et 4 décembre 1930,
la Cour, après délibéré en Chambre du Conseil, a reconnu
que c’est la Cour dans la composition qu’elle avait alors
qui doit continuer à s’occuper de l'affaire des zones
franches et constaté que le juge qui exerçait à ce moment
les fonctions de Président doit continuer à les exercer
en ce qui a trait à ladite affaire ».

En effet, le Président avait fixé au 14 octobre 1931 l’ouver-
ture des audiences consacrées aux réponses orales faites par
chacun des deux agents aux observations écrites présentées
par l’autre, dans le délai prévu par l'ordonnance ; dans ce
délai, le Gouvernement français avait déposé un volume inti-
tulé « Nouvelles Observations », accompagné d’un volume
d’annexes contenant la « Documentation relative aux négocia-
tions prescrites par l'ordonnance de la Cour du 6 décembre
1930 » De son côté, le Gouvernement suisse avait déposé
un volume dans lequel quelques brèves indications sur la
marche desdites négociations servaient d'introduction à une
documentation analogue. Ni les « Nouvelles Observations »
françaises, ni les Observations suisses, ne contiennent de
conclusions proprement dites. Le Conseil fédéral se borne, dans
la pièce déposée en son nom, à constater qu’il appartient à
la Cour de rendre son arrêt conformément à l'ordonnance
du 6 décembre 1930; cet arrêt devrait, selon le Conseil
fédéral, « être exécutoire »; il devrait, notamment, « être
pratiquement et actuellement exécutoire en ce qui concerne
l'emplacement du cordon douanier français » Pour ce qui est
de la pièce présentée au nom du Gouvernement français,
elle contient un « Projet de règlement », en onze articles, que
lé Gouvernement de la République soumet à la Cour, résu-
mant sous la rubrique « Conclusion » les thèses qu'il a
développées, et qu’on peut formuler comme suit :

Si la Cour estime ne pouvoir remplir une partie de sa
mission, elle devra la décliner tout entière. Si la Cour estime
qu’elle peut remplir toute sa mission, le régime nouveau
a établir par elle doit étre déterminé par la considération des

18
III ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

circonstances actuelles. Si la Cour estime qu’elle doit déter-
miner le régime nouveau sur la base du droit existant, elle
doit déterminer si les traités anciens dont la Suisse prétend
se prévaloir ont créé un lien de droit entre la France et la
Suisse et, dans l’affirmative, si ce lien de droit n’a pas été
aboli, soit par une abrogation tacite, soit par l'effet du chan-
gement des circonstances. Pour le cas où la Cour jugerait
possible de remplir la mission que lui confère le compromis,
le Gouvernement français Ja prie, conformément à l'article 4,
alinéa 2, du compromis, de « déléguer un ou trois de ses
membres aux fins de procéder à des enquêtes sur les lieux
et d'entendre tous intéressés » Enfin, et dans la même
hypothèse, le Gouvernement français prie la Cour de réserver:
aux Parties la possibilité de s'expliquer sur l'opportunité
de procéder à une expertise (ainsi que cela avait été proposé
par le Gouvernement suisse dans ses conclusions subsidiaires
du 11 octobre 1930), de même que sur les modalités d’une
telle expertise, savoir, lorsque le Gouvernement suisse aura
fait connaître à la Cour si lesdites conclusions sont mainte-
nues, retirées ou modifiées.

Les audiences prévues par l'ordonnance du 6 août 1031,
et primitivement fixées au I4 octobre 1931, furent, par la
suite, les agents dûment entendus, renvoyées faute de quo-
tum — mais sans que leur caractère en fût en rien modi-
fié — au mois d'avril 1932. En effet, la Cour entendit, les
| 19, 20, 21, 22, 23, 26, 27, 28 et 29 avril, MM. Basdevant et Logoz
en leurs exposés, réplique et duplique ; elle entendit également
leurs réponses à certaines questions qui leur avaient été
posées. En ouvrant les audiences, le Président souligna que
les débats oraux qui allaient commencer devaient avoir le
même caractère que les observations écrites, tel que ce carac-
tère était défini par l'ordonnance du 6 août 1931. Au cours
des audiences ou après celles-ci, les pièces énumérées au bor-
dereau qui forme l'appendice furent déposées par l'un ou l'autre
des agents.

Parmi ces pièces se trouvent notamment les conclusions
suivantes, déposées par l'agent du Gouvernement français
à la fin de son exposé :

19
 

II2 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
‘« Plaise à la Cour:

I. — Pour le cas où la Cour se jugerait dans l’impos-
sibilité, en raison des dispositions du Statut qui la régit,
de remplir toute la mission qui lui a été confiée par le
compromis et de la remplir de la manière correspondant
à l'intention des Parties :

Dire qu'il ne lui est pas possible de rendre l'arrêt prévu
par l’article 2, alinéa premier, du compromis d'arbitrage, et
qu'il appartient, en conséquence, aux Parties de donner à
cette décision telle suite qu'elle comporte.

II. — Pour le cas où la Cour jugerait compatible avec
son Statut l’accomplissement par elle de toute la mission
que lui a confiée le compromis, et ce de la maniére cor-

x

respondant à l'intention des Parties :

Par un seul et même arrêt, prononcer sa décision sur la question
formulée dans l’article premier du compromis d'arbitrage et
régler, pour la durée qu'elle déterminera, l’ensemble des ques-
tions qu'implique l'exécution de l'article 435, alinéa 2, du
Traité de Versailles ;

Et, à cet effet, dire :

A. — Sur le premier point :

° Que l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a, entre la France et la Suisse, abrogé les actes
énumérés à l'article premier, alinéa premier, du compromis;

2° Subsidiairement, que, dans la mesure où l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, n’a pas
abrogé ‘lesdits actes entre la France et la Suisse, cet article
a pour but de les faire abroger, l’abrogation entre la France
et la Suisse ne pouvant toutefois résulter que d’un acte
faisant droit entre la France et la Suisse ;

B. — Sur le deuxième point :

Que le régime auquel désormais seront soumis les rapports
douaniers des territoires visés par l'article 435, alinéa 2, du
Traité de Versailles sera celui énoncé au projet de règlement
inséré aux pages 79 à 82 des Nouvelles Observations fran-
çaises ;

Subsidiairement, tout régime basé sur la juxtaposition et la
perméabilité des deux cordons douaniers que la Cour croirait
devoir instituer. |

20
113 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

III. — Subsidiairement et pour le cas où la Cour esti-
merait que le régime des territoires visés à l’article 435,
alinéa 2, du Traité de Versailles doit être institué sur la
base de la situation de droit actuelle :

Élucider complètement cette situation de droit,

Et dire que les actes énumérés à l'article premier, alinéa
premier, du compromis ne font pas actuellement droit entre
la France et la Suisse,

Soit parce que l’article 435, alinéa 2, du Traité de Versailles,
avec ses annexes, a abrogé lesdits actes ;

Soit, pour la zone de Gex, parce que la Suisse n’a participé,
ni par signature, ni par adhésion, aux actes interhationaux
qui l'ont instituée, étant notamment constaté qu’elle s’est
formellement refusée à y donner son adhésion ;

Soit, pour la zone de Saint-Gingolph, parce que celle-ci
a été créée par le Manifeste unilatéral du g septembre 1829,
et non par le Traité du 16 mars 1816 ;

Soit, pour la zone sarde, parce que l’article 3 du Traité
du 16 mars 1816, qui l’a instituée, a été implicitement abrogé
par des actes ultérieurs, et notamment par le Traité du 8 juin
1851 ;

Soit, pour toutes: les zones, en tant que la Suisse aurait
pu étre fondée dans le passé a se prévaloir des actes qui les

ont instituées, par Veffet du changement des circonstances,

résultant notamment de l'établissement du cordon douanier
fédéral à la frontière helvétique, la Cour ayant qualité pour
déduire, en l'espèce, l'effet du changement des circonstances ;

Ou' pour tout autre motif que la Cour croirait devoir énon-
cer ;

Subsidiairement, que l'article 435, alinéa 2, du Traité de
Versailles, avec ses annexes, a pour but de faire abroger
les actes qu’il vise;

Et qu'en conséquence la Cour n'a pas à retenir lesdits
actes comme devant servir de base au régime qu’elle a mission
d’instituer.

IV. — Plus subsidiairement encore :

Rétablir non seulement la situation créée du côté de la
France et de la Sardaigne par le recul du cordon douanier
de ces deux pays, mais encore la situation existant du côté
suisse, lors de l'institution de chacune des zones franches,
en reculant le cordon douanier suisse de manière à le placer
la où il était en 1815, 1816 et 1829. »

ai
II4 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

En introduisant ces conclusions, l’agent du Gouvernement
français se réserva de présenter, le moment venu et le cas
échéant, des conclusions relatives aux modalités de l'enquête sur
les lieux qui avait été demandée par le Gouvernement français,
et, en outre, des conclusions sur la question de l'expertise,
lorsque l’agent du Gouvernement suisse aurait exposé la
situation au regard de la demande analogue présentée par lui.

Pour sa part, l’agent du Gouvernement suisse se borna,
dans son exposé oral, à prier la Cour de déclarer irrecevables
les conclusions présentées par l'agent du Gouvernement fran-
çais au cours des audiences et, subsidiairement, d’écarter,
quant au fond, lesdites conclusions. Par ailleurs, il déclara
maintenir les conclusions antérieurement déposées au nom
du Gouvernement suisse, sauf à considérer les conclusions
subsidiaires du 11 octobre 1930 comme étant sans. objet
« tant que la Cour n’estimera pas pouvoir statuer sur les
questions visées au second alinéa de l’article 2 du compromis ».

. Dans sa réplique orale, l'agent du. Gouvernement français,
bien que le Gouvernement suisse eût considéré le transport
sur les lieux d’une délégation de la Cour comme étant devenu
sans objet, a déclaré maintenir sa demande tendant à ce que

la Cour procède à une enquête sur les lieux conformément
à l’article 4, alinéa 2, du compromis.

De son côté, l'agent du Gouvernement suisse a déclaré, dans
sa duplique orale, maintenir « dans tous leurs termes » les
déclarations qu’il avait faites devant la Cour le 24 novembre
1930. Il à déclaré, en outre, que les seules conclusions suisses
sont celles qui furent prises le 10 juillet 1930 — et qui « sub-
sistent » —, sauf pour ce qui est des conclusions tendant à
demander à la Cour de déclarer irrecevables, subsidiairement
d’écarter, les nouvelles conclusions françaises, présentées à
l'audience.

Au cours des phases successives de la procédure, les deux
Parties ont, en dehors des conclusions proprement dites,
prié la Cour de se prononcer dans un sens ou dans l’autre
sur une série de questions incidentes. Pour autant que ces
questions entrent dans le cadre du compromis, la Cour les
relèvera et s’en occupera ci-après.

22
115 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

C'est dans cet état de la procédure que la Cour statue ainsi
qu'il suit.

* * *

L’ére des guerres napoléoniennes précédant les Cent-Jours se
termina par les traités conclus à Paris, le 30 mai 1814, entre
la France, d’une part, et de l’autre, respectivement, l'Autriche,
la Grande-Bretagne, la Prusse et la Russie. L'article 6 de ces
traités, qui sont conformes les uns aux autres, contient, entre
autres stipulations, la disposition suivante :

« La Suisse indépendante continuera de se gouverner
par elle-même. »

L'article 4 dispose que

« Pour assurer les communications de la Ville de Genève
avec d’autres parties du territoire de la Suisse, situées
sur le lac, la France consent à ce que l'usage de la route
par Versoy soit commun aux deux pays. »

Les traités dont il s’agit prévoyaient, d’autre part, dans leur
article 32, que, dans un délai de deux mois, toutes les Puis-
sances qui avaient été de part et d’autre engagées dans la
guerre qui venait de se terminer, enverraient des plénipoten-
tiaires à Vienne « pour régler, dans un congrès général, les
arrangements qui doivent compléter les dispositions du présent
Traité ».

L’Acte du Congrés de Vienne, du 9 juin 1815, s’occupe, dans
ses articles 74 à 84, des affaires de la Suisse. Aux termes de
l’article 75, le territoire de Genève est réuni à Ja Suisse et
formera un nouveau canton. Selon l’article 70, la France

« consent à faire placer la ligne des douanes de manière
à ce que la route qui conduit de Genève par Versoy en
Suisse, soit en tout temps libre, et que ni les postes ni
les voyageurs, ni les transports de marchandises n’y soient
inquiétés par aucune visite de douane, ni soumis à aucun
droit. Il est également entendu que le passage nes troupes
suisses ne pourra y étre aucunement entravé. »

23
I16 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Enfin, aux termes de l’article 84 de l’Acte de Vienne,

« la déclaration adressée, en date du 20 mars, par les
Puissances qui ont signé le traité de Paris, à la diète de
la Confédération suisse, et acceptée par la diète, moyen-
nant son acte d'adhésion du 27 mai, est confirmée dans
toute sa teneur, et les principes établis ainsi que les
arrangements arrêtés dans ladite déclaration seront inva-
riablement maintenus ».

Dans le préambule de ladite déclaration du 20 mars 1875,

il est fait notamment état du désir des Puissances de fournir
à la Suisse, par des restitutions territoriales et des cessions,
les moyens d’assurer son indépendance et de maintenir sa
neutralité ; il y est expliqué, en outre, que les Puissances ont
. recueilli toutes les informations sur les intérêts des différents
cantons. La déclaration elle-même porte:

« Que dès que la Diète helvétique aura donné son
accession en bonne et due forme aux stipulations renfer-
mées dans la présente transaction, il sera fait un acte
portant la reconnaissance et la garantie, de la part de
toutes les Puissances, de la neutralité perpétuelle de la
Suisse dans ses nouvelles frontiéres, lequel acte fera partie
de celui qui, en exécution de Varticle 32 du susdit traité
de Paris du 30 mai, doit compléter les dispositions de ce
traité. » ;

La « transaction » dont il est question dans la déclaration

x

du 20 mars 1815 porte, à son article 5, que,

« pour assurer les communications commerciales et mili-
taires de Genéve avec le canton de Vaud et le reste de
la Suisse, et pour compléter, 4 cet égard, Varticle 4 du
Traité de Paris, Sa Majesté Trés Chrétienne consent a
faire placer la ligne des douanes de manière à ce que la
route qui conduit de Genéve par Versoy en Suisse soit,
en tout temps, libre, et que, ni les postes, ni les voya-
geurs, ni les transports de marchandises n’y soient inquié-
tés par aucune visite des douanes, ni soumis à aucun
droit ».

C’est par acte du 27 mai 18r5 que la Diète de la Confédé-

ration helvétique, au nom de la Confédération, accéda à la
« déclaration émanée le 20 mars 1815 du Congrès de Vienne »,

24
117 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

en exprimant le vœu que plein effet fût donné aux dispositions
de la déclaration du 20 mars et que l'exécution des engage-
ments qui y sont stipulés fût assurée.

Ce vœu fut exaucé par les Puissances, lors de la conclusion,
à la date du 20 novembre 1815, après la fin des Cent-Jours,
des seconds traités de paix de Paris. Elles firent, en effet, le
même jour, une déclaration dont le passage pertinent suit:

« L’accession de la Suisse à la Déclaration donnée à
Vienne le vingt mars mil huit cent quinze, par les Puis-
sances Signataires du Traité de Paris, ayant été dûment
notifiée aux Ministres des Cours Impériales et Royales
par l'acte de la Diète Helvétique du vingt-sept mai sui-
vant, rien ne s’opposait à ce que l’acte de la reconnais-
sance et de la garantie de la neutralité perpétuelle de la
Suisse dans ses nouvelles frontières fût fait conformément
à la Déclaration susdite. Mais les Puissances ont jugé
convenable de suspendre, jusqu’à ce jour, la signature de
cet acte, à cause des changements que les événements de
la guerre et les arrangements qui devaient en être la suite
pouvaient apporter aux limites de la Suisse et des modi-
fications qui pouvaient aussi en résulter dans les dispo-
sitions relatives au territoire associé au bienfait de la
neutralité du Corps Helvétique.

Ces changements se trouvant déterminés par les sti-
pulations du Traité de Paris, de ce jour, les Puissances
Signataires de la Déclaration de Vienne du vingt mars
font, par le présent acte, une reconnaissance formelle et
authentique de la neutralité perpétuelle de la Suisse, et
Elles lui garantissent l'intégrité et l’inviolabilité de son
territoire dans ses nouvelles limites, telles qu’elles sont
fixées, tant par l’acte du Congrès de Vienne, que par le
Traité de Paris de ce jour; et telles qu'elles le seront
ultérieurement, conformément à la disposition du protocole
du 3 novembre ci-joint en extrait, qui stipule en faveur
du Corps Helvétique un nouvel accroissement de terri-.
toire, à prendre sur la Savoie, pour arrondir et désen-
claver le canton de Genève. »

L’extrait. du Protocole du 3 novembre 1815 dont il est
question dans la déclaration du 20 novembre — protocole qui
était relatif aux cessions territoriales à faire par la France —
contient entre autres dispositions ce qui suit:

25
II8 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

« Le Gouvernement français ayant consenti à reculer ses
lignes de douane des frontières de la Suisse du côté du
Jura, les cabinets des Cours réunies employeront leurs
bons offices pour engager S. M. Sarde à les faire reculer
également du côté de la Savoie, au moins au-delà d’une
lieue de la frontière Suisse et en-dehors des Voirons, de
Salève et des monts de Sion et de Wuache. »

Un extrait dudit protocole contenant le passage cité ci-dessus
fut officiellement communiqué, le 7 novembre suivant, au
plénipotentiaire suisse par les plénipotentiaires des Cabinets des
Cours d'Autriche, de Russie, de Grande-Bretagne et de Prusse.

Aux termes de l'article premier des traités conclus, le
20 novembre 1815, entre la France, d’un côté, et l'Autriche,
la Grande-Bretagne, la Prusse et la Russie, respectivement, de
l’autre :

“« Les frontières de la France seront telles qu’elles
étaient en 1790 sauf les modifications de part et d’autre
qui se trouvent indiquées dans l’article présent.

3. Pour établir une communication directe entre le canton
de Genève et la Suisse, la partie du pays de Gex,
bornée a Test par le lac Léman, au midi par le
territoire du canton de Genève, au nord par celui
du canton de Vaud, à l'ouest par le cours de la Ver-
soix et par une ligne qui renferme les communes
de Collex-Bussy et Meyrin, en laissant la commune de
Fernex à la France, sera cédée à la Confédération
helvétique pour étre réunie au canton de Genéve. La
ligne des douanes françaises sera placée à l’ouest du
Jura, de manière que tout le pays de Gex se trouve
hors de cette ligne. »

C’est le territoire compris entre la frontière politique franco-
suisse et la ligne des douanes françaises, reculée de la dite
frontière — ainsi que cela est dit dans les instruments diplo-
matiques qui viennent d’être cités —, qui constitue la zone
119 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

franche du Pays de Gex visée tant par le compromis, dans
son article premier, que dans l’article 435, alinéa 2, du Traité
de Versailles.

*

La zone franche de la Haute-Savoie, connue sous la déno-
mination de « zone sarde », tire, en dernier lieu, elle aussi
son origine des arrangements relatifs a Genéve qui firent
suite aux guerres napoléoniennes.

L’article 5 précité de la « transaction » jointe à la décla-
ration des Puissances, relative à la Suisse, du 20 mars 1815,
contient la clause suivante:

« Les Puissances intervenantes interposeront de plus leurs
bons offices pour faire obtenir à la Ville de Genève un
arrondissement convenable du côté de la Savoie. »

Se référant à cette clause, le Gouvernement sarde déclara,
par lettre du 26 mars 1815, adressée aux Puissances, consen-
tir aux cessions territoriales qui étaient envisagées, sous
certaines conditions qui y étaient spécifiées et que les Puis-
sances approuvèrent par une déclaration du 29 mars 18175.
Dès lors, des stipulations consacrant ces cessions et condi-
tions furent insérées dans les articles grt et 92 de l’Acte
du Congrès de Vienne, du 9 juin 1815. De son côté, la Diète de
la Confédération suisse, par «acte d’accession aux actes
du Congrès du 29 mars 1815 » du 12 août de la même année,
déclara accepter lesdites conditions. Le Protocole susvisé du
3 novembre I815 tendait, dans son article 5, à consacrer
l’état de choses qui résultait de l’ensemble des instruments
précités, sauf à envisager certains échanges territoriaux entre
la Sardaigne et le canton de Genève, et à déclarer que les
Cabinets des Cours réunies emploieraient leurs bons offices pour
engager Sa Majesté sarde à faire reculer, du côté de la Savoie,
ses lignes de douane au moins au delà d’une lieue de la
frontière suisse. Par leur déclaration du 20 novembre 1815, les
Puissances signataires de la déclaration du 20 mars précédent
garantirent formellement à la Suisse l'intégrité et l’inviola-
bilité de son territoire dans ses nouvelles limites, y compris

27
120 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

celles qui seraient ultérieurement fixées conformément 4 la
disposition du Protocole du 3 novembre « qui stipule en
faveur du Corps helvétique un nouvel accroissement de terri-
toire à prendre sur la Savoie, pour arrondir et désenclaver

le Canton de Genève ».
La détermination de la frontière entre la Suisse et la Sar-
daigne fut laissée à une entente directe à intervenir entre ces

deux États.

Ceux-ci conclurent, le 16 mars 1816, à Turin, un « traité de
cession territoriale et de limites » se référant expressément
aux divers actes dont il vient d’être fait mention. Ce traité,
dans son article premier, fixe la frontière politique entre les
deux pays voisins, et, dans son article 3, la ligne des douanes
sardes en territoire sarde. Ce dernier articlé est ainsi conçu:

« Pour entrer dans le sens du protocole du 3 novembre,
relativement aux douanes, en conciliant néanmoins,
autant qu'il est possible, ses dispositions avec les inté-
rêts de Sa Majesté, la ligne de douane, dans le voisinage
de Genève et du lac, passera, à partir du Rhône, par
Cologny, Valeiry, Cheney, le Luiset, le Chable, le Sapey,
le Viaison, Etrembiéres, Annemasse, Ville-la-Grand, le
long du cours du Foron jusqu'à Machilly, puis Douvaine
et Colongette jusqu’au lac, et le long du lac jusqu’à
Meillerie, pour reprendre ensuite et continuer la frontière
actuelle par le poste le plus voisin de Saint-Gingolph :
bien entendu que, dans la ligne déterminée, il sera libre à
Sa Majesté de faire les changements et les dispositions
qui lui conviendront le mieux pour le nombre et le
placement de ses bureaux. Aucun service ne pourra étre
fait ni sur le lac, ni dans la zone, qui sépare du terri-
toire de Genève la ligne ci-dessus indiquée: il sera néan-
moins loïsible, en tout temps, aux autorités administratives
de Sa Majesté, de prendre les mesures qu’elles jugeront
convenables contre les dépôts et le stationnement des
marchandises dans ladite zone, afin d'empêcher toute
contrebande qui pourrait en résulter. Le Gouvernement de
‘Genève de son côté, voulant seconder les vues de Sa
Majesté à cet égard, prendra les précautions nécessaires
pour que la contrebande ne puisse être favorisée par
les habitants du Canton.»

28
127 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX.

La «zone sarde » est celle qui se trouve enfermée entre,
d'une part, la section de la ligne décrite par cet article et
délimitée par le Rhône et par le lac, et, d’autre part, la
frontière politique. —

Ainsi qu'il résulte de l’article premier du Traité de Turin
du i6 mars 1816 (« bien entendu que la propriété du lac
jusqu’au milieu de sa largeur, à partir d’Hermance jusqu’à
Vézenaz, est acquise au Canton de Genève »), la frontière
politique entre la Suisse et la Sardaigne passait au milieu du
lac. D'autre part, aux termes de l’article 3 du même traité,
la ligne des douanes sardes passe « le long du lac » entre
Colongette et Meillerie. La zone comprise entre la portion
du rivage qui sépare ces deux localités, d’une part, et la
ligne médiane du lac, d’autre part, constitue la zone qui
est connue sous la dénomination de « zone lacustre ».

Le même article 3 du Traité de Turin porte que la
ligne des douanes sardes passera «le long du lac jusqu'à
Meillerie, pour reprendre et continuer la frontière actuelle par
le poste le plus voisin de Saint-Gingolph ».

A ce sujet, un « Manifeste » fut émis le 9 septembre 1829
par la Royale Chambre des Comptes de Sardaigne. Les deux
premiers alinéas du préambule ainsi que l’article premier et le
premier alinéa de l’article 2 ont la teneur suivante:

« Le canton du Vallais, invoquant la disposition de
l’article 3 du traité conclu avec la Confédération Suisse
et le canton de Genève le 16 mars 1816, a demandé
que le bureau des douanes établi actuellement dans le
village de St.-Gingoulph soit supprimé et que la ligne
des douanes soit reculée de cette frontière, en sorte
qu’il puisse se former une nouvelle Zone de ce côté qui
embrasse le territoire de ladite commune.

Quoique cette demande, d’aprés le rapport qui a été
fait 4 S. M., ait paru n’étre pas précisément fondée en
droit, et s'appuyer seulement sur une expression ambigué,

29
122 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

toutefois pour faire une chose agréable au canton du
Vallais et lui donner une marque de sa bienveillance,
S. M. a bien voulu y adhérer.

Article premier. — Le bureau des douanes existant
dans le village de St.-Gingoulph demeure supprimé, et
il sera établi au village de Locum.

Article 2, — Dorénavant, la ligne des douanes vers
la susdite partie de la frontière du Vallais commencera
depuis le lac, à l'endroit où la grande route d’Evian est
coupée par le pont-rouge à côté du village de Locum;
elle remontera le lit du même ruisseau de Locum et le
suivra, après la pointe de la Frasse et la montagne de
Mémise, jusqu’à sa source au pied de la chaîne de rochers
qui servent de limites entre les communes de Novel,
Bernes et Tolon, depuis cette jonction elle suivra la
chaîne de la montagne qui, passant près Trépertuet, rejoint
le pied de la Dent d’Oche; de 1a elle continuera par la
crête des monts qui va rejoindre la Dent de Villand à
côté de la cime de la Cornette. »

Ainsi se trouve définie la zone qui a nom « zone de Saint-
Gingolph ».

‘Le 24 mars 1860 fut signé à Turin, entre la France et la
Sardaigne, le traité « relatif à la réunion de la Savoie et de
‘l'arrondissement de Nice à la France » Aux termes de cet
instrument, la Sardaigne consent à cette réunion, étant
entendu qu’elle sera effectuée sans nulle contrainte de la
volonté des populations, et que la Sardaigne ne pourra trans-

férer les parties neutralisées de la Savoie — auxquelles appar-
tenaient les zones définies ci-dessus, en dehors de la zone
de Gex — qu’aux conditions auxquelles elle les possède elle-

même. En conséquence, un plébiscite fut organisé dans les
territoires intéressés ; il eut lieu les 22 et 23 avril 1860, et
son résultat fut la proclamation de la réunion à la France
de la Savoie et de Nice par le Sénatus-Consulte du 12 juin

1860. Eu égard aux conditions spéciales dans lesquelles le
30
123 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

plébiscite s'était effectué, — on avait, dans une partie du
territoire, la faculté de voter oui, out et zone, ou non, et la
très grande majorité vota ou: ef zone, — les douanes fran-

çaises furent reculées, en vertu d’un décret impérial du même
jour, sur une nouvelle ligne passant à l’intérieur du terri-

, toire francais: ainsi fut créée, par décision souveraine et

unilatérale de la France, la « grande zone » ou « zone
d’annexion », englobant la petite zone sarde et la zone
de Saint-Gingolph. La zone fut abolie par la loi francaise du
16 février 1023, entrée en vigueur le 10 novembre de la
même année. Quoi qu'il en soit, le présent litige ne concerne
pas la « grande zone » de 1860.

x

Depuis leur création, les zones franches dont il incombe à
la Cour de s'occuper avaient un caractère unilatéral en ce
sens que le recul des lignes douanières française et sarde en
arrière de la frontière politique était stipulé sans qu’une obli-
gation analogue ou compensatoire fût imposée à la Suisse.

Cette situation de droit ne se traduisait pas, d’ailleurs, par une

inégalité de fait, eu égard au système douanier en vigueur
pour Genève. Ce système, en effet, tel qu'il fut organisé par
des actes législatifs fédéraux et cantonaux des années 1815 et
1816, était, quant à son application, d’une grande simplicité
et prévoyait des tarifs très peu élevés; les droits, tant can-
tonaux que fédéraux, étaient perçus par des bureaux cantonaux.

Le système fut, cependant, modifié à la suite de la consoli-
dation des douanes fédérales et de la suppression des douanes
cantonales, opérées en 1849 et développées au cours des
années suivantes (loi fédérale sur les péages du 30 juin 1849;
loi fédérale du 27 août 1851); cette réforme affectait tant le
mode de perception des droits (acquittés dorénavant à la fron-
tiére-de la Confédération exclusivement et non aux frontières
cantonales) que leur taux. |

Si la modification du système fédéral des douanes n'était
pas, à l’époque, considérée de part ou d’autre comme affectant
sérieusement la valeur du régime des zones franches, — l’insti-
tution par décision unilatérale du Gouvernement français, en

31
124 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

1860, de la grande zone (d’annexion) en est la preuve, — elle
rendit cependant nécessaires ou désirables certains ajustements
par voie de conventions.

_ C'est ainsi qu’aux termes du Traité de commerce entre la
Sardaigne et la Suisse du 8 juin 1851, la Suisse s’engage
(art. 4) à recevoir en franchise des Etats sardes un certain nom-.
bre de produits limitativement énumérés et à accorder certains
autres avantages « en considération de la libre sortie en fran-
chise des denrées alimentaires, et objets de consommation,
destinés à l’approvisionnement de la Ville et du Canton de
Genève ». Encore — et notamment — par le Règlement rela-
tif au Pays de Gex, annexé au Traité de commerce conclu,
le 30 juin 1864, entre la France et la Suisse, le Gouvernement
de la Confédération s’engagea à accorder certaines facilités aux
produits du Pays de Gex, indépendamment des concessions
douanières spécifiées dans le tarif annexé au traité. Ce règle-
ment fut suivi de plusieurs accords visant des questions de
détail, et notamment d’une Convention du 14 juin 1881 rela-
tive au régime douanier entre le canton de Genève et la zone
franche de la Haute-Savoie (c’est-à-dire la grande zone
d’annexion), ainsi que d’un traité de commerce du jour suivant,
accompagné d’un règlement relatif au Pays de Gex. Même
après l'expiration, au 1% janvier 1893, de ce dernier traité (et
sauf pour une période de difficultés douanières entre la France
et la Suisse, qui s’étendit jusqu’en 1805), ledit règlement fut
en fait appliqué jusqu'à ce qu’il eût été remplacé par un
règlement analogue, annexé à la Convention de commerce du
20 octobre 1906.

Il y a lieu de souligner que le régime conventionnel relatif
à la zone sarde, établi pour une période de trente ans, sauf
tacite reconduction, par l'Accord du 14 juin 1881, était distinct
de celui qui réglait les relations entre la Suisse et la zone de
Gex, lequel suivait le sort des traités de commerce successifs
auxquels le règlement pertinent était annexé; à partir de
1913, cependant, la Convention de 1881 devint, à l'instar des
traités de commerce, dénonçable moyennant un préavis

d'un an.

32
Ss

125 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Se prévalant de cette possibilité, et tenant compte, notam-
ment, de la modification qu’avait en fait subie la situation
des zones franches à la suite de l’installation, durant la guerre,
d’un cordon français de police et fiscal à la frontière politique,
le Gouvernement français dénonça, le 20 septembre 1918, la
Convention de commerce du 20 octobre 1006 (y compris le
règlement relatif à la zone de Gex) et, le 18 décembre 1918,
la Convention du 14 juin 188r relative au régime douanier
entre le canton de Genève et la zone franche de la Haute-
Savoie.

La dénonciation des accords relatifs aux zones franches
devait produire ses effets à partir du 1°" janvier 1920.

Or, dès le 14 janvier 1919, le Gouvernement suisse, dans sa
réponse à la note française du 18 décembre 1918 dénonçant
la Convention de 1887, avait déclaré qu'il était prêt à exami-
ner «toutes les propositions que le Gouvernement français
estimerait devoir lui soumettre concernant les relations écono-
miques entre la Suisse et la Haute-Savoie ».

Cette suggestion fut suivie d’abord d’une prise de contact
officieuse, puis d’un échange de notes en vue de l’organisation
de négociations officielles. L'ouverture de celles-ci fut retardée
à cause d’une étude dont la question fit l’objet du côté fran-
çais, où elle était envisagée comme ayant trait à la substi-
tution « au régime des zones franches d’un régime conforme
aux idées et aux besoins modernes, en tenant compte de la
position géographique respective des régions intéressées, et
basé sur une juste réciprocité ». Le 26 avril 1919, cependant,
l'ambassade de France à Berne fit parvenir au Département
politique fédéral

x

« un projet de convention de bon voisinage, destiné a servir
de base aux pourparlers qui vont s’engager entre les représen-
tants français et suisses chargés d'élaborer le régime conven-
tionnel spécial applicable, d'une part, aux régions frang¢aises
des départements de l’Ain et de la Haute-Savoie actuellement
placées hors de la ligne douanière française, d'autre part, aux
cantons suisses limitrophes ».

33
126 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

La lettre d'envoi accompagnant ce projet contient, entre
autres, les passages suivants :

« Le Gouvernement de la République est certain que le
régime ainsi établi sur une juste réciprocité et sur l'existence
de conditions géographiques spéciales remplacera avantageuse-
ment le régime suranné des zones franches et contribuera
grandement à développer les relations amicales entre les deux
pays, notamment en ce qui concerne les rapports des régions
spécialement intéressées.

A ce propos, le Gouvernement français croit devoir faire
connaître au Gouvernement fédéral qu’il lui paraît indispensable
de profiter de la réunion à Paris des délégués des Puis-
sances pour faire constater dans le traité de paix avec l’Alle-
magne la caducité des servitudes imposées à la France en 1815
en ce qui concerne la zone neutralisée aussi bien que les zones

franches de la Savoie et du Pays de Gex.

Le Gouvernement français serait particulièrement heureux de
recevoir d'urgence l'assurance que le Gouvernement suisse,
appréciant le caractère tout amical de cette communication,
s'associe à lui pour reconnaître que les relations séculaires de
pays voisins, dont le caractère cordial s’est affirmé solennelle-
ment pendant la guerre qui prend fin, ne peuvent que gagner
à la disparition de clauses surannées avantageusement rem-
placées par un régime conventionnel librement consenti, plus
souple et adapté aux exigences modernes. »

La note française du 26 avril 1910 fut suivie, le 28 du même
mois, d’une seconde note qui développe les idées -suggérées
dans la première. Il y est dit notamment :

«Il y aurait lieu d'insérer dans le traité de paix avec
l'Allemagne, héritière de la Prusse qui a signé les traités de
1815, l’abrogation des clauses relatives .... aux zones franches,
et le Gouvernement français serait particulièrement désireux
d'obtenir au préalable l’assentiment de la Suisse »,

et encore :

« Le Gouvernement français est persuadé que ses relations
futures avec le Gouvernement fédéral se sentiront heureusement
du fait que la Suisse sera venue apporter spontanément son
témoignage de la caducité de stipulations devenues une entrave
au développement normal des rapports politiques et écono-
miques entre les deux pays. »

34
127 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Le jour suivant, 29 avril 19109, le ministre des Affaires étran-
gères de France fit parvenir au président de la Confédération
suisse, alors à Paris, « le texte du projet d'article que le Gou-
vernement français se propose d’insérer dans le traité de paix ».
Dans la lettre d'envoi qui accompagnait ce texte, M. Pichon
s’exprimait ainsi:

«Tl va de soi que, s’il désire profiter de l’occasion qui
s'offre à lui pour faire disparaître le caractère imprimé en
1815 à un régime économique qui s’accommode mal d’être
subordonné à la décision de plusieurs Puissances non directe-
ment intéressées, le Gouvernement de la République entend
bien ne se prévaloir vis-à-vis de la Suisse de l’abrogation dont
il s’agit que quand les négociations relatives à la convention
destinée à remplacer ce régime auront abouti à un accord
entre la France et la Confédération. »

La réponse suisse aux trois communications susmentionnées
prit la forme d’une note, adressée le 2 mai 1919 par le Dépar-
tement politique fédéral à l’ambassade de France à Berne.
On y lit ce qui suit au sujet de la question des zones
franches :

« 2. Le Conseil fédéral ne manquera pas d’examiner, dans
Vesprit le plus amical, la demande susmentionnée de la France
relative aux zones franches de la Haute-Savoie et du Pays
de Gex, mais il est nécessaire qu’avant de se prononcer il ait
eu le temps indispensable de faire étudier les propositions de la
Commission francaise et de consulter les régions suisses plus
spécialement intéressées.

C’est pour ces raisons que le Conseil fédéral serait particu-
lièrement heureux de voir le Gouvernement français renoncer

NS

à faire mention des zones franches dans le traité de paix. »

Le 4 mai suivant, le Gouvernement de la République fran-
çaise fit parvenir aux autorités suisses une rédaction nouvelle

x

de l’article à insérer dans le traité de paix, rédaction qui
était ainsi conçue :

« Les Hautes Parties contractantes, tout en reconnaissant
les garanties stipulées en faveur de la Suisse par les traités
de 1815 et notamment l’Acte du 20 novembre 1815, garanties
qui constituent des engagements internationaux pour le main-
tien de la paix, constatent cependant que les stipulations de
ces traités et conventions, déclarations et autres actes complé-
mentaires relatifs à la zone neutralisée de Savoie, telle qu’elle

35
A

 

128 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

est déterminée par Valinéa premier de l’article 92 de l’Acte
final du Congrès de Vienne, et par l'alinéa 2 de l’article 3
du Traité. de Paris du 20 novembre 1815, ne correspondent
plus aux circonstances actuelles.

En conséquence, les Hautes Parties contractantes prennent.
acte de l’accord intervenu entre le Gouvernement français et le
Gouvernement suisse pour l’abrogation des stipulations relatives
a cette zone qui sont et demeurent abrogées.

Les Hautes Parties contractantes reconnaissent de méme
que les stipulations des traités de 1815 et des autres actes
complémentaires relatifs aux zones franches de la Haute-Savoie
et du Pays de Gex ne correspondent plus aux circonstances
actuelles, et qu’il appartient à la France et à la Suisse de
régler -entre elles, d’un commun accord, le régime de ces
territoires, dans les conditions jugées opportunes par les deux

pays. »

Par une note du 5 mai Igr9g, remise en même temps par
la légation de Suisse à Paris au ministère des Affaires étrangères
de France et par le Département politique à l’ambassade de
France à Berne, le Conseil fédéral fit savoir qu'après avoir
examiné la nouvelle proposition française. (c'est-à-dire le nou-

, veau projet d'article), il avait été « assez heureux pour arriver

à la conclusion qu’il lui était possible d’y acquiescer sous les
conditions et réserves suivantes » en ce qui concerne la zone
franche de la Haute-Savoie et du Pays de Gex : |

« a. Le Conseil fédéral déclare faire les réserves les plus

expresses en ce qui concerne l'interprétation à donner à la
déclaration mentionnée au dernier alinéa de l’article ci-dessus
a. insérer dans le traité de paix où il est dit que « les stipu-
«lations des traités de 1815 et des autres actes complémentaires
«relatifs aux zones franches ne ‘correspondent plus aux cir-
« constances actuelles ».
‘ Le Conseil fédéral ne voudrait pas, en effet, que de son
adhésion à cette déclaration il pût être conclu qu’il se rallierait
à la suppression d’une institution ayant pour but de placer des
contrées voisines au bénéfice d’un régime spécial approprié à
leur situation géographique et économique et qui a fait ses
preuves.

Dans la pensée du Conseil fédéral, il s’agirait non pas de
modifier la structure douaniére des zones, telle qu’elle a été
instituée par les traités susmentionnés, mais uniquement de
régler d’une façon mieux appropriée aux conditions écono-
miques actuelles les modalités des échanges entre les régions
intéressées,

36
° 129 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Les observations qui précèdent ont été inspirées au Conseil
‘fédéral par la lecture du projét de convention relatif à la
constitution future des zones, qui se trouvait annexé à la note
susmentionnée du Gouvernement français, en date du 26 avril.

Tout en faisant les réserves susmentionnées, le Conseil fédé-
ral se déclare prêt à examiner dans l'esprit le plus amical
toutes les propositions que le Gouvernement français jugera

à propos de lui faire à ce sujet.

b. Il est admis que les stipulations des traités de 1815 et
autres actes complémentaires concernant les zones franches
resteront en vigueur jusqu’au moment où un nouvel arrange-
ment sera intervenu entre la Suisse et la France pour régler
le régime de ces territoires. »

Le texte de l'article précité fut inséré sans modification
— mais avec, en annexe, le texte de la note suisse du 5 mai
1919 — dans les Conditions de paix des Puissances alliées
et associées, remises, le 7 mai, à la délégation allemande a
Versailles.

Le 18 mai 1919, le ministère français des Affaires étrangères

x

fit parvenir à la légation de Suisse à Paris une note ainsi
concue : |

« Par une note en date du 5 mai dernier, la Légation de
Suisse à Paris a bien voulu faire connaître au Gouvernement
de la République française l’adhésion du Gouvernement fédé-
ral au projet d’article à insérer dans le traité de paix entre
les Gouvernements alliés et associés, d’une part, et l'Alle-
magne d'autre part.

Le Gouvernement français a pris très volontiers acte de
Yaccord ainsi intervenu, et, sur sa demande, le projet d’article
en question, accepté par les Gouvernements alliés et associés,
a été inséré sous le n° 435 dans les Conditions de paix présen-
tées aux plénipotentiaires allemands.

Le Gouvernement suisse a formulé, dans sa note du 5 mai
sur cette question, diverses considérations et réserves.

En ce qui concerne celles de ces observations qui sont rela-
tives aux zones franches de la Haute-Savoie et du Pays de
Gex, le Gouvernement français a l’honneur de faire remarquer
que la situation qui fait l’objet du dernier alinéa de l’arti-
cle 435 est d’une telle clarté qu'aucun doute ne saurait être
émis sur sa portée, spécialement en ce qui concerne le désin-
téressement qu’elle implique désormais à l'égard de cette
question de la part des Puissances autres que la France et
la Suisse.

37
130. ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

_ En ce qui le concerne, le Gouvernement de la République,
soucieux de veiller sur les intérêts des territoires français
dont il s’agit et s'inspirant à cet égard de leur situation
particulière, ne perd pas de vue l'utilité de leur assurer un
régime douanier approprié, et de régler d’une façon répondant
mieux aux circonstances actuelles les modalités des échanges
éntre ces territoires et les territoires suisses voisins, en tenant
compte des intérêts réciproques.

Il va de soi que cela ne saurait en rien porter atteinte au
‘droit de la France d'établir dans cette région sa ligne doua-
nière à sa frontière politique, ainsi qu'il est fait sur les autres
parties de ses limites territoriales et ainsi que la Suisse l’a
fait elle-même depuis longtemps sur ses propres limites dans
cette région.

Le Gouvernement de la République prend très volontiers
acte à ce propos des dispositions amicales dans’ lesquelles le
Gouvernement suisse se. déclare prêt à examiner toutes les
‘propositions. françaises faites en vue de l’arrangement à sub-
stituer au. régime actuel desdites zones franches, et que le
Gouvernement français entend formuler dans le même esprit
amical. _

D'autre part, le Gouvernement de la: République ne | doute
pas que le maintien provisoire du régime de 1815, relatif
aux zones franches, visé par cet alinéa de la note de la
Légation de Suisse du 5 mai, et qui a évidemment pour
motif de ménager le passage du régime actuel au régime
conventionnel, ne constituera en aucune façon une cause de
retard à l'établissement du nouvel état de choses reconnu
nécessaire par les deux Gouvernements. La même observation
s'applique à la ratification par les Chambres fédérales prévue
à l'alinéa @ du primo de la note suisse du 5 mai, sous la
rubrique « Zone neutralisée de la Haute-Savoie ». »

Cette note fut, plus tard, insérée. dans le Traité de paix
signé à Versailles le 28 juin 1919, à la suite du texte de la
note suisse du 5 mai 1910 et, comme celui-ci, en annexe à
l’article 435 du traité. | Se
Le Gouvernement suisse répondit, le 29 mai, à la note
française du 18 mai 1919. Cette réponse contient, entré autres
déclarations, ce qui suit:

«Le temps ayant effectivement manqué pour provoquer
un. échange de vues sur l'interprétation à donner à l’article
proposé par le Gouvernement français,. c'est par déférence
pour lui et dans le désir de lui être agréable que, par sa
note subséquente du 5 mai, le Conseil fédéral a donné, sous
les réserves les plus formelles, son adhésion au texte proposé

par le Gouvernement français.
38
I3I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Le Conseil fédéral maintient intégralement ses réserves qui,
du reste, ont été insérées dans les actes de la Conférence.
Ce point de vue est d'autant plus fondé que c’est dans le
seul but d'obtenir le désintéressement des tierces Puissances
signataires que le texte proposé par le Gouvernement français
au sujet des zones franches a été inséré dans le traité de
paix. Ce texte ne peut donc pas préjuger la question de
fond, c’est-à-dire le contenu de la convention à négocier entre
le Gouvernement suisse et le Gouvernement français.

Le Conseil fédéral croit devoir rappeler notamment que
/ l’article inséré dans le traité de paix ne confère nullement
aux stipulations des traités de 1815 et autres actes complé-
mentaires concernant les zones franches un caractère provi-
soire; mais ces stipulations restent telles quelles en vigueur
et ne peuvent être modifiées ou remplacées que d’un commun
accord entre la Suisse et la France. »

Dans la même note, le Gouvernement suisse faisait allu-
sion aux négociations, visant le règlement du régime futur
des zones, qui avaient été envisagées dès le début de l’année ;
il donnait à entendre qu’il poursuivait les études nécessaires
à cette fin, et notamment l'examen du projet français d'avril
1910.

Dans la réponse transmise en date du 14 juin 1919 par
l'ambassadeur de France à Berne, le Gouvernement français
exprimait le désir de voir nommer le plus tôt possible des
négociateurs suisses « en vue de conclure un accord répondant
aux désirs des deux pays de consolider leurs relations amicales,
en tenant compte des intérêts respectifs des populations ».

Par une note datée du 1° juillet 1919, le Département
politique fédéral attira alors l'attention de l'ambassade de
France « sur le fait qu’il paraît au Conseil fédéral difficile
de concilier le projet de convention qui lui a été soumis
le 29 avril r919 avec les réserves qu’il a expressément for-
mulées dans sa note du 5 mai, à l'égard d’une modification
du régime actuel qui supposerait l'installation de la douane
française à la frontière politique des deux États ». |

La note ajoutait que le Conseil fédéral restait « animé du
plus vif désir de conclure, aussitôt que possible, un arrange-
ment acceptable pour les deux États et de nature à faciliter
les relations d’échange entre les zones franches et la Suisse ».

39
D

132 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

L'affaire en resta là jusqu’à ce que, le 1° octobre 1916,
le Gouvernement suisse fit connaître à l'ambassade de France
les noms des délégués suisses chargés de négocier avec les
représentants français le régime futur des zones franches de
la Haute-Savoie et du Pays de Gex,'et annonçât l’envoi pro-
chain à l’ambassade d’un projet de convention de bon voisi-
nage établi par les soins des autorités suisses.

Cette communication fut effectivement le point de départ
d’une longue et difficile négociation, qui se poursuivit. tant
par la voie diplomatique ordinaire que par des pourparlers
entre délégations désignées à cet effet, et qui aboutit à la
signature, le 7 ‘août rg21, ‘d’une convention .« réglant les
relations de commerce et de bon voisinage entre les anciennes
zones franches de la Haute-Savoie et du Pays de Gex et les
cantons suisses limitrophes ». Comme son titre l'indique, cette
convention était fondée sur l'abolition, moyennant compen-
sations adéquates, desdites zones, c’est-à-dire sur le transfert
de la ligne douanière française & la frontière politique.

La convention obtint l'approbation des Parlements des
deux pays. Toutefois, à la suite d’une demande présentée
à cet effet conformément à la Constitution de la Confédé-
ration suisse, la convention avait dû être soumise à une

' votation populaire ; cette votation — qui-eut lieu le 18 février

1923 — ayant donné un résultat négatif, le Gouvernement
français fut informé, le 19 mars 1923, par la légation de
Suisse à Paris, que le Gouvernement fédéral n'était pas en
mesure de ratifier la convention. ‘

Au cours des négociations qui avaient précédé la conclusion
de la Convention du 7 août r92r (note du ministère des
Affaires étrangères français du 25 décembre 1919), il avait
été arrangé que les accords concernant le régime des zones
franches, qui devaient venir à expiration le 1° janvier 1920,
demeureraient provisoirement en vigueur, et qu’il ne pour-
rait être mis fin à ce régime transitoire sans un avis notifié
un mois au imoins à l'avance. ‘ -*

D'autre part, au cours des mêmes négociations, le Gouver-
nement français avait (note de l’ambassade de France à Berne

40
133 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

du 26 mars 1921) fait savoir au Gouvernement suisse qu'il
se voyait dans l'obligation d'envisager dès ce moment l’éta-
‘ blissement de la ligne douanière française à la frontière, et de
déposer le projet de loi l’autorisant à procéder à cette mesure ;
la loi dont il s’agit ne serait d’ailleurs mise en vigueur qu’à
l'expiration du préavis de dénonciation prévu ainsi qu'il a
été dit ci-dessus.

Cette loi fut adoptée le 16 février 1923 ; son article premier
porte que:

« Sur toute l'étendue de la frontière, entre la France et
la Suisse, la ligne des douanes nationales est établie à la
limite du territoire de la République.

En conséquence, et sous réserve des dispositions des
articles ci-après, les régions dites « zones franches » sont
désormais placées, à tous égards et notamment au point
de vue des impôts indirects, sous le même régime que
l’ensemble du territoire français. »

Certaines tentatives, en vue de reprendre les négociations,
auxquelles il avait été procédé de part ou d'autre à la suite
du résultat du referendum suisse du 18 février 1923, ayant
échoué, le ministère des Affaires étrangères de France adressa,
le 10 octobre de la même année, au ministre de Suisse à
Paris une note portant dénonciation, pour le 10 novembre sui-
vant, conformément à la note du 25 décembre 1919, du régime
transitoire en vigueur pour les zones franches, et notifiant. que :
Ja loi du 16 février 1923, relative à la réforme du statut
douanier des zones franches du Pays de Gex et de la Haute-
Savoie, entrerait en application le 10 novembre 1923 également.

Le Gouvernement suisse répondit, le 17 octobre 1923, en
protestant contre la décision prise par le Gouvernement fran-
çais. La note que le ministre de Suisse à Paris adressa à ce
sujet au Gouvernement français contenait, entre autres décla-
rations, ce qui suit :

« Le Gouvernement fédéral doit, à son regret, considérer
que, pour le moment, toute possibilité de négociations directes
demeure exclue. Cette possibilité ne renaîtrait que dans le
cas où le Gouvernement français voudrait bien déclarer que
l'application de la loi du 16 février 1923 reste expressément
suspendue pendant toute la durée des négociations. Le Gouver-
nement suisse ne voit, dès lors, plus d’autre issue régulière au
conflit que le recours à l'arbitrage. Il estime que les points

AI
134 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

controversés devraient être. soumis 4 la Cour permanente de
Justice internationale à La Haye et il demande au Gouverne-
ment de la République de bien vouloir accepter cette procé-
dure. Si celui-ci préférait une autre instance arbitrale, il serait
facile de s’entendre à cet égard. Les points essentiels du diffé-
rend pourraient se formuler ainsi:

Le]

; 1° Les droits que la Confédération suisse a tenus jusqu'ici
des traités de 1815 et 1816 sont-ils encore en vigueur ?
2° L'article 435, dernier alinéa, du Traité de Versailles
est-il opposable à la Confédération autrement que dans le sens
et dans les limites définis par le Conseil fédéral dans sa note
du 5 mai 1919? »

Une correspondance diplomatique s’ensuivit, au cours de
laquelle, notamment, fut écartée la proposition suisse qui ten-
dait à faire suspendre l'application de la loi française du
16 février 1923 pendant la durée de nouvelles négociations.
D'autre part, à la date du 22 janvier 1924, le ministre des
Affaires étrangères de France transmit au ministre de Suisse
à Paris un projet de compromis d'arbitrage, visant à confier
la mission suivante à un tribunal de trois arbitres, qui auraient
le pouvoir d’agir en amiable compositeur :

« Rechercher si la Convention conclue entre le Gouverne-
ment de la République et le Gouvernement fédéral le 7 août
1921 donne à celui-ci les satisfactions sur lesquelles il était en
droit de compter ;

Rechercher si ladite convention assure aux régions intéressées
de la France et de la Suisse un régime douanier. réglant,
d’une manière conforme aux conditions économiques actuelles,
les modalités des échanges entre lesdites régions. »

Dans sa réponse, en date du 14 février 1924, le ministre de
Suisse, rappelant la suggestion en vue d’une procédure judi-
ciaire internationale qu’il avait faite dans sa note du 17 octo-
bre 1023, développa en ces termes la différence qui existait
entre cette suggestion et le projet français de compromis :

. le projet de compromis du Gouvernement français est
établi, non pas sur l’idée d’un arbitrage de droit portant sur -
la divergence d'interprétation qui constitue le nœud du litige,
mais sur l'idée, essentiellement différente, de confier à trois
personnes la tâche principale de rechercher, en qualité de

compositeurs amiables, si la Convention du 7 août 1921, que
42
135 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

le Peuple suisse a rejetée, donnait à la Confédération les
satisfactions sur lesquelles elle était en droit de compter ».

Ne pouvant entrer dans l’ordre d’idées exposé par le Gou-
vernement français, le Conseil fédéral fit parvenir à ce dernier
un contre-projet de compromis, visant un « arbitrage de droit »
à confier à la Cour permanente de Justice internationale. Aux
termes du contre-projet, il appartiendrait à la Cour de statuer

sur les questions suivantes :

« Les stipulations du Traité de Paris du 20 novembre 1815,
du Protocole des Conférences de Paris du 3 novembre 1815
et du Traité de Turin du 16 mars 1816 relatives à la structure
douanière des zones franches de la Haute-Savoie et du Pays de
Gex sont-elles encore en vigueur, ou l’article 435 du Traité
de Versailles, dans les conditions auxquelles le Conseil fédéral
suisse y a adhéré, a-t-il eu pour effet d’abroger ces stipulations ?

S'il est jugé que ces stipulations sont encore en vigueur,
la Cour permanente de Justice internationale sera priée de se
prononcer sur la seconde question suivante :

La France peut-elle supprimer, par un acte unilatéral, la
structure des zones franches de la Haute-Savoie et du Pays
de Gex en prétendant qu'il s’agit, en l'espèce, d’un acte qui
relève exclusivement de sa souveraineté intérieure ? »

A la suite de cet échange de propositions, il fut convenu,
en mars 1924, sur la proposition du Gouvernement français,
de confier à deux jurisconsultes français et suisse la mission
d'établir un projet de compromis d’arbitrage, qui serait sou-
mis par eux à l'agrément des deux Gouvernements.

Les jurisconsultes désignés, de part et d'autre, a la suite
de cette entente élaborèrent le compromis d’arbitrage qui,
signé à Paris le 30 octobre 1924 par le ministre des Affaires
étrangères de France et par le ministre de Suisse à Paris,
put entrer en vigueur le 2x mars 1928, ainsi qu'il a été dit

ci-dessus.

D'après l’article 2, alinéa premier, du compromis, il appar-
tient à la Cour, « par un seul et même arrêt rendu confor-
mément à l’article. 58 du Statut de la Cour, de prononcer sa

43
136 ZONES FRANCHES DE HAUTE-SAVOIE ET-DU PAYS DE GEX

décision sur la question formulée dans l’article premier ci-
dessus et de régler, pour la durée qu’il lui appartiendra de
déterminer et en tenant compte des circonstances actuelles,
l’ensemble des questions qu’implique l’exécution de l'alinéa 2
de l'article 435 du Traité de Versailles ».

La question sur laquelle la Cour doit tout d’abord prononcer
sa décision est, aux termes de l’article premier, alinéa premier,
du compromis, celle de savoir « si, entre la France et la Suisse,
l’article 435, alinéa 2, du Traité de Versailles, avec ses annexes,
a abrogé où à pour but de faire abroger les stipulations du
Protocole des Conférences de Paris du 3 novembre 1815, du
Traité de Paris du 20 novembre 1815, du Traité de Turin
du 16 mars 1816 et du Manifeste de la Cour des Comptes
de Sardaigne du 9 septembre 1820, relatives à la structure
douanière et économique des zones franches de la Haute-
Savoie et du Pays de Gex, en tenant compte de tous faits
antérieurs au Traité de Versailles, tels que l’établissement des
douanes fédérales en 1849 et jugés pertinents par la Cour ».

L’incidente « entre la France et la Suisse » a pour effet
de limiter la mission de la Cour a déterminer uniquement les
droits et obligations réciproques découlant, pour ces deux pays,
en ce qui concerne le régime des zones franches, de Jl arti-
cle 435, alinéa 2, du Traité de Versailles, avec ses annexes, à
/ exclusion des relations juridiques qu’a fait naitre ce texte
entre les signataires dudit traité. Cela, d’ailleurs, n’empéche
pas la Cour de se prononcer sur la portée de l’article 435,
alinéa 2, comme tel, en vue de déterminer l'effet de cette
stipulation entre la France et la Suisse.

Ces points n’ont pas été contestés par les Parties. En revanche,
celles-ci sont en désaccord quant au sens et à la portée exacts
de la question soumise à la Cour. Le Gouvernement français
prétend que l'article premier du compromis, en demandant à
la Cour si l’article 435, alinéa 2, du Traité de Versailles, avec
‘ ses annexes, «a abrogé ou a pour but de faire abroger »
. les stipulations relatives aux zones franches, pose deux propo-
sitions, entre lesquelles la Cour est tenue de choisir. Le Gouver-
nement suisse conteste cette thèse et maintient que le devoir
de la Cour, en vertu de la question soumise, est de répondre

44
137 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

négativement aux deux propositions, si elle estime que ce
résultat est requis par une interprétation correcte de l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes.

Pour résoudre cette divergence, il convient avant tout de
préciser l'interprétation qu'il faut donner aux mots « a pour
but de faire abroger ».

- Aucune des deux Parties ne conteste que, si la France et
la Suisse arrivent à conclure l’accord prévu par l’article 435,
alinéa 2, du Traité de Versailles et par l’article 2, alinéa
premier, du compromis, cet accord aura pour effet d’abroger,
en la forme, les anciennes stipulations, quel que soit par
ailleurs son contenu. Les deux Parties semblent étre d’accord
pour penser que, par les mots « a pour but de faire abroger »,
Vabrogation est envisagée comme un résultat indispensable —
et non pas simplement possible — du commun accord; autre-
ment dit, que la Suisse serait obligée d’accepter comme base
des négociations visées par l’article 435, alinéa 2, du Traité
de Versailles et par l’article premier, alinéa 2, du compromis,
l’abrogation du régime des zones franches, c'est-à-dire, notam-
ment, le transfert de la ligne douanière française dans ces
territoires à la frontière politique.

C’est en se plaçant à ce point de vue que le Gouvernement
français insiste sur ce que la Cour doit se borner à conclure,
soit que l’abrogation est déjà faite, soit qu'elle doit l'être
nécessairement. C'est également à ce point de vue que le
Gouvernement suisse maintient que l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a ni abrogé les
anciennes stipulations ni imposé à la Suisse de consentir à
leur abrogation, et que la Cour en doit ainsi juger.

Dès lors, si, afin de répondre à la question qui lui est
posée par le compromis, la Cour ne regardait pas l'expression
« a pour but de faire abroger » comme signifiant « a pour but
de faire obligatoirement abroger », sa réponse n’éliminerait
pas toute la divergence de vues qui s’est manifestée entre la
France et la Suisse et qui les a déterminées à saisir la Cour.

45
138 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

La portée de la question étant ainsi précisée, il y a lieu
de faire les observations suivantes : LS

A un point de vue général, on ne saurait facilement admet-
‘tre que la Cour, dont la fonction est de dire le droit, soit
appelée à choisir entre deux ou plusieurs interprétations, déter-
minées d'avance par les Parties et dont il se pourrait qu'aucune
ne correspondit à l’opinion qu’elle se serait formée. En l’absence
d’une disposition explicite prévoyant le contraire, il faut
présumer que la Cour doit jouir de la liberté qui lui revient
normalement et doit être en mesure, si telle est son. opinion,
‘non seulement d’accepter l’une ou l’autre des deux proposi-
tions, mais de rejeter les deux. :

Cette conclusion est corroborée par le préambule du compro-
mis, lorsqu’il constate que les Parties n’ont. pas pu s’entendre
au. sujet de l'interprétation à donner à. l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, et qu’elles
ont résolu de recourir à l’arbitrage pour fixer cette interpré-
tation. C’est donc la bonne interprétation de l’article. 435,
alinéa 2, du Traité de Versailles, avec: ses annexes, que les
Parties demandent à la Cour, en vue d'éliminer leur diver-
_gence.

Il est constant que la véritable divergence qui a fait échouer
l'entente entre la France et la Suisse a toujours porté sur
la question de savoir si les zones franches pouvaient être
abolies sans le consentement de la Suisse. Or, la possibilité
de donner aux deux propositions soumises une réponse, soit
affirmative, soit négative, ne saurait en aucune façon préjuger
de la position de la France, alors que l'exclusion d’une réponse
négative aux deux propositions équivaudrait à trancher d’avance
la question de fond contre la Suisse. Il n’est guère raisonnable
de supposer — et cela est d’ailleurs contredit par les docu-
ments soumis à la Cour — que la Suisse, au moment où
. le différend allait être soumis à une instance judiciaire, aurait :
consenti à abandonner la position juridique qu’elle avait
toujours maintenue à l'égard précisément du. point qui est
actuellement litigieux entre les Parties.
7 La Cour ne conteste pas le principe invoqué par le Gou-
vernement français et d’après lequel tout compromis, de même

46
139 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

que toute clause prévoyant la juridiction de la Cour, doit
être interprété strigtement; mais cela ne saurait signifier
que l’on puisse, sous couleur d'interprétation stricte, donner
au compromis un sens selon lequel, non seulement il aurait
entièrement omis de poser la véritable question litigieuse,
mais encore il l’aurait, par soi-même, préjugée.

Il s'ensuit que si la Cour arrive à la conclusion que l’arti-
cle 435, alinéa 2, du Traité de Versailles, avec ses annexes, n’a
pas abrogé, entre la France et la Suisse, les anciennes stipu-
lations relatives aux zones franches, elle n’est pas contrainte
de dire qu’il a pour but de les faire abroger, mais elle peut,
au contraire, dire aussi bien que tel n’est pas le but de l’article,
avec ses annexes.

Le premier point que la Cour doit examiner est celui de
savoir si l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a, entre la France et la Suisse, abrogé les stipu-
lations relatives aux zones franches.

Bien que la question posée a la Cour vise l'effet de l'arti-
cle 435, alinéa 2, avec ses annexes, il peut être utile de recher-
cher tout d’abord quelle est la portée de cette stipulation,
abstraction faite des annexes.

L'article 435, alinéa 2, commence par une déclaration :
« Les Hautes Parties contractantes reconnaissent de même
que les stipulaticns des traités de 1815 et des autres actes
complémentaires relatifs aux zones franches de la Haute-Savoie
et du Pays de Gex ne correspondent plus aux circonstances
actuelles. » À cette déclaration, le texte même de l’article 435,
alinéa 2, relie la conclusion « qu’il appartient à la France et
à la Suisse de régler entre elles, d’un commun accord, le
régime de ces territoires, dans les conditions jugées opportunes
par les deux pays » La déclaration faite par les Hautes
Parties contractantes et la conclusion qu'elles en tirent:
s'expliquent évidemment par un ensemble de faits qui s'étaient
passés entre l'institution des zones franches et le Traité de
Versailles. C’est pourquoi l’article premier, alinéa premier, du
compromis invite la Cour à remplir la mission qui lui est

47
140 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

confiée en. tenant compte de tous faits antérieurs au Traité de
Versailles, notamment de l'établissement des douanes fédérales
‘en 1849, et jugés pertinents par elle. A ce point de vue,
l'ensemble desdits faits offre pour la question soumise à
la Cour une pertinence certaine.

La constatation de la non-conformité des stipulations anciennes
avec les circonstances actuelles ne comporte donc, d’après
le texte même de l’article 435, alinéa 2, du Traité de Ver-
sailles, aucune autre conclusion que celle relative à la faculté,
pour la France et la Suisse, de régler entre elles le régime
des zones franches, conclusion qui équivaut, de la part des
Hautes Parties contractantes autres que la France, à une
déclaration de désintéressement à l'égard dudit régime. En
particulier, ce texte ne tire pas la conclusion que la consé-
quence nécessaire de cette non-conformité soit l’abrogation
des anciennes stipulations relatives aux zones franches.

En arrivant à ce résultat, la Cour n’a pas manqué, confor-
mément à l’article premier du compromis, de tenir compte
de tous faits antérieurs au Traité de Versailles, tels que
l'établissement des douanes fédérales en 1849 et jugés perti-
nents par elle; mais aucun fait porté à sa connaissance ne
lui paraît susceptible d’infirmer sa conclusion. Le point de
savoir si la France peut se prévaloir des faits dont il s’agit
pour invoquer la caducité des anciennes stipulations par suite
du changement des circonstances sera examiné plus loin.

On ne peut, d’ailleurs, ignorer que l’article 435, et par sa
place dans le Traité de Versailles et par sa genèse, forme un
tout: on ne saurait donc interpréter le deuxième alinéa en
faisant abstraction de l'alinéa premier. Or, dans l'alinéa
‘premier, les Hautes Parties contractantes, après avoir constaté
que les stipulations des « traités et conventions, déclarations et
autres actes complémentaires relatifs à la zone neutralisée de
Savoie .... ne correspondent plus aux circonstances actuelles »,
déclarent « en conséquence » prendre « acte de l'accord
intervenu entre le Gouvernement français et le Gouvernement
suisse pour l’abrogation des stipulations relatives à cette
zone », en ajoutant que ces stipulations « sont et demeurent
abrogées ».

48
I4I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Tl s’ensuit que l'expression «ne correspondent plus aux
circonstances actuelles », dans l'alinéa premier de l'article,
constitue, de la part des Hautes Parties contractantes, la
base d’un acquiescement à un accord déjà intervenu entre la
France et la Suisse pour. l’abrogation de la zone neutre.
Dans le deuxième alinéa, cette même expression « ne corres-
pondent plus aux circonstances actuelles » constitue la base
d’une déclaration par laquelle les Hautes Parties contractantes
donnent leur acquiescement à un accord futur entre la France
et la Suisse. Dès lors — et quelle que puisse être sa signifi-
cation dans d’autres contextes — il n’est guère possible de
regarder l'expression « ne correspondent plus aux circonstances
actuelles » comme comportant ipso facto, dans le deuxième
alinéa de l’article, l’abrogation des zones franches, puisqu'elle |
n’a pas, dans l'alinéa premier, le sens de comporter auto-
matiquement l’abrogation de la zone neutralisée.

I résulte de ce qui vient d’être dit que l'article 435,
“alinéa 2, comme tel, ne comporte pas l’abrogation des zones
franches. Mais, même à supposer qu’il en fat autrement, il
est certain qu’en tout état de cause l’article 435 du Traité
de Versailles n’est opposable à la Suisse, qui n’est pas partie
à ce traité, que dans la mesure où elle l’a elle-même accepté.
Cette mesure est déterminée par la note du Conseil fédéral
suisse du 5 mai 1919, dont un extrait constitue l'annexe I
audit article. C’est par cet acte, et par cet acte seul, que le
Gouvernement suisse a déclaré acquiescer à la disposition de
l’article 435; et cela sous certaines considérations et réserves
qui se trouvent énoncées dans ladite note, où il est dit,
entre autres: « Le Conseil fédéral ne voudrait pas .... que de
son adhésion à cette rédaction [savoir, l’article 435, alinéa 2,
du Traité de Versailles] il pit être conclu qu'il se rallierait
à la suppression d’une institution ayant pour but de placer
des contrées voisines au bénéfice d’un régime spécial appro-
prié à leur situation géographique et économique et qui a
fait ses preuves. » Et encore: « Dans la pensée du Conseil
fédéral, il s'agirait non pas de modifier la structure douanière
des zones, telle qu'elle a été instituée par les traités susmen-
tionnés, mais uniquement de régler d’une façon mieux appro-
priée aux conditions économiques actuelles les modalités des
échanges entre les régions intéressées. »

49
142 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Nulle réserve ne pourrait être plus explicite que celle-ci.
Il est vrai que dans la note du Conseil fédéral se trouve
également le passage suivant : « Il est admis que les stipu-
lations des traités de 1815 et autres actes complémentaires
concernant les zones franches resteront en vigueur jusqu’au
moment où un nouvel arrangement sera intervenu entre la
Suisse et la France pour régler le régime de ces territoires. »
Nul doute, en effet, que si un nouvel arrangement intervenait
entre la France et la Suisse, cet arrangement, ainsi qu'il a
été observé plus haut, abrogerait, en la forme, les anciennes
stipulations, quel qu’en fût par ailleurs le contenu. Mais on
ne voit pas comment cette admission impliquerait le consente-
ment. de la Suisse à l’abrogation des zones et annulerait ainsi
les déclarations et réserves contenues dans la note.

Quant à la note française du 18 mai 1910, qui constitue
l'annexe IT à l’article 435 du Traité de Versailles, il convient
d'observer ce qui suit: Tout en ayant pour mission d’inter-
préter ledit article « avec ses annexes », la Cour n'en reste
pas moins libre d’apprécier l'importance qu’il convient, à ce
point de vue, d’attribuer a chacune des annexes. Or, quelle
que soit par ailleurs la valeur de la note francaise du 18 mai,
elle ne saurait en aucun cas affecter les modalités de
Vacquiescement du Conseil fédéral à l’article dont il s’agit,
acquiescement qui constitue un acte unilatéral de la Suisse. A
supposer du reste qu’il fût possible d’attribuer aux deux notes
une valeur juridique égale, elles se neutraliseraient l’une
Vautre et l’on ftomberait sur le texte de l’article 435, alinéa 2,
qui, comme on™l’a vu, ne comporte pas l’abrogation des
zones franches. »

La Cour arrive donc à la conclusion que l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, n’a pas
abrogé, entre la France et la Suisse, le régime des zones

franches.
e

Le second point que la Cour doit examiner est celui de
savoir si l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a pour but de faire abroger, entre la France et
la Suisse, les stipulations relatives aux zones franches. Il a

50
I43 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

déjà été expliqué pourquoi la Cour regarde l’expression « a
pour but de faire abroger » comme signifiant « a pour but de
faire obligatoirement abroger », savoir de créer pour la Suisse
une obligation de procéder, avec la France, à l’abrogation
de stipulations reconnues comme ne correspondant plus aux
circonstances actuelles. Pareille obligation ne saurait se conce-

voir que dans l’une ou l'autre des hypothèses suivantes:

NS

A) Qu'en donnant son acquiescement à l'article 435 du
Traité de Versailles, sous les considérations et réserves conte-
nues dans la note du 5 mai 1919, la Suisse se serait engagée
à concourir à un accord comportant l’abrogation du régime
des zones franches.

B) Que le consentement de la Suisse à cette abrogation
ne serait pas nécessaire, car celle-ci n'aurait. pas un véritable
droit aux zones franches. |

‘Ad A: Comme il a déjà été observé, l’article 435, alinéa 2,

du Traité de Versailles ne tire de la constatation relative à
la non-conformité des stipulations anciennes concernant les
zones franches avec les circonstances actuelles d’autre consé-
quence que la faculté, pour la France et la Suisse, de régler
entre elles, d’un commun accord, le régime de ces territoires
dans les conditions jugées opportunes par les deux pays,
sans préjuger par ailleurs, de quelque maniére que ce soit,
du contenu de cet accord, qui, dés lors, pourra ou non, sui-
vant la commune volonté des Parties, comporter l’abrogation
du régime des zones franches. .

Mais, même si l’on voulait interpréter les mots « il appar-
tient à la France et à la Suisse de régler entre elles, d’un
commun accord, le régime de ces territoires, dans les conditions
jugées opportunes par les deux pays », — plutôt que comme
une autorisation résultant du désintéressement des Puissances
signataires. des anciens traités, — comme un mandat compor-
tant une obligation, pour la France et la Suisse, de procéder à
l’abrogation de stipulations reconnues comme ne correspondant
plus aux circonstances actuelles, ce mandat ne serait pas
opposable à la Suisse, qui ne l’a pas accepté. En effet, par la

x

note du 5 mai 1919, la Suisse s'est déclarée prête à contribuer

SI
I44 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

a « régler d’une façon mieux appropriée aux conditions écono-
miques actuelles les modalités des échanges entre les régions
intéressées, » mais elle écarte en termes exprès l’idée de
« modifier. la structure douanière des zones, telle qu’elle a été
instituée par les traités susmentionnés ». Dans ces conditions,
on ne saurait interpréter la note susdite comme une accepta-
tion, par -la Suisse, du mandat de procéder à l’abrogation des
zones franches, car le régime des zones franches, savoir le
recul du cordon douanier français, est l'essence même de la
« structure douanière » que la Suisse se refuse à modifier.

Ad B: Il reste alors à examiner la possibilité, pour la
France, d’abroger le régime des zones franches sans le consen-
tement de la Suisse. |

D'une manière générale, les termes mêmes de l’article 435,
alinéa 2, semblent présupposer l'existence d’un droit découlant,
pour la Suisse, des stipulations anciennes. On. ne comprend pas
pourquoi. les Puissances signataires du Traité de Versailles,: si
elles étaient d’avis que le consentement de la Suisse n’était pas
nécessaire, n’auraient pas prononcé l’abrogation de leur propre
autorité.

Il est, par contre, certain que l’article 435 est un texte qui
a fait l'objet de négociations, engagées à la demande de la
France, entre cette Puissance et la Suisse; que le consente-
ment de la Suisse a été effectivement demandé et que diffé-
rentes propositions lui ont été soumises pour l'obtenir ; enfin,
que les Hautes Parties contractantes ont inséré, à la suite de
l’article 435, la note suisse du 5 mai 1919, note qui, de l'avis
de la. Cour, est, de même que les propositions successives de
la France, entièrement fondée sur l'existence d’un droit de la.
Suisse. aux zones franches.

En ce qui concerne particulièrement la zone sarde, il y a
lieu d'observer que la Suisse, en sa qualité de Partie au Traité
signé à Turin le 16 mars 1816, a acquis un droit contractuel
au recul de la ligne douanière française dans cette région. Il
est exact qu'à la suite du Protocole du 3 novembre 1815, la
Sardaigne, par une note du 11 novembre, s'était engagée vis-

52
+

145 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

s

à-vis des Puissances à créer la zone sarde; et cela par une
convention avec. la Suisse. Ce fait, toutefois, ne prive pas le
Traité de Turin de sa valeur indépendante, en tant que conven-
tion entre la Sardaigne et la Suisse.

En ce qui concerne particulièrement la zone de Saint-Gin-
golph, la Cour étant d’avis que le Traité de Turin du 16 mars
1816 n’a pas été abrogé par l’article. 435, alinéa 2, du Traité
de Versailles, avec ses annexes, il en est de même du Mani-
feste de la Royale Chambre des Comptes de Sardaigne du
9 septembre 1829. Ce manifeste, d’ailleurs, notifié en exécution
des ordres souverains, à la suite de l'adhésion donnée par Sa
Majesté le roi de Sardaigne aux réclamations du canton
du Valais fondées sur l’article 3 dudit Traité de Turin, mit fin
à un différend international et fixa obligatoirement, pour le
Royaume de Sardaigne, ce qui, à l'avenir, devait faire droit
entre les Parties. L'accord de volontés, ainsi traduit par le
manifeste, confère à la délimitation de la zone de Saint-
Gingolph un caractère conventionnel que doit respecter la
France, comme ayant succédé à la Sardaigne dans la souve-
raineté sur ledit territoire.

En ce qui concerne particulièrement la zone de Gex, il y a
lieu de faire les constatations suivantes :

Pour donner suite à l'article 6 du Traité de Paris du
30 mai 1814, les Puissances, réunies au Congrès de Vienne,
adressèrent à la Suisse, à la date du 20 mars 1815, une
« Déclaration » dans laquelle il est dit que, « dés que la Diéte
helvétique aura donné son accession en bonne et due forme
aux stipulations renfermées dans la présente transaction, il
sera fait un acte portant la reconnaissance et la garantie, de
la part de toutes les Puissances, de la neutralité perpétueile
de la Suisse dans ses nouvelles frontières ». La « transaction »
qui. fait partie de ladite déclaration prévoit, entre autres
clauses territoriales, que la ligne des douanes françaises doit
être placée « de manière que la route qui conduit de Genève
par Versoy en Suisse soit en tout temps libre ».

La proposition ainsi faite par les Puissances à la Suisse fut
acceptée par la Diète fédérale moyennant l’« acte d’accession »

53
146 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

du 27 mai 1815; en vertu de cet acte, « la Diéte accéde au
nom de Ja Confédération Suisse 4 la Déclaration des Puissances
réunies au Congrès de Vienne en date du 20 mars 1815 ‘et
promet que les stipulations de la transaction seront ‘fidèlement
et religieusement observées ».

C'est à la suite de la déclaration formelle d’accession de la
Suisse que les Puissances dressèrent l’acte promis dans leur
‘déclaration du 20 mars: cet acte est la déclaration du
20 novembre I8I5. fo

Par cette déclaration, signée entre autres par la France, « les
Puissances signataires de la Déclaration de Vienne du 20 mars
font’ .... une reconnaissance formelle et authentique de la neu-
tralité perpétuelle de la Suisse, et elles lui garantissent l’inté-
grité et Vinviolabilité de son territoire ‘dans ses nouvelles
limites, telles qu’elles sont fixées, tant par l’Acte du Congrès
de Vienne, que par le traité de Paris de ce jour, et telles qu’elles
le seront” ultérieurement, conformément à la disposition du
Protocole du 3 novembre ci-joint en extrait, qui stipule en
faveur du Corps Helvétique un nouvel accroissement de terri-
toire à prendre sur la Savoie, pour arrondir et désenclaver le
Canton de Genève ». |

Les « nouvelles limites » de la Suisse « fixées … par le
traité de Paris de ce jour » résultent de l'article premier dudit
traité, dont le préambule et le paragraphe 3 sont ainsi conçus:

« Les frontières de la France seront telles qu’elles
étaient en 1790 sauf les modifications de part et d’autre
qui se trouvent indiugées dans l’article présent.

3. Pour établir une communication directe entre le
canton de Genève et la Suisse, la partie du pays
de Gex, bornée à l'est par le lac Léman, au midi
par le territoire du canton dé Genève, au nord
par celui du canton de ‘Vaud, à l’ouest par le
cours de la Versoix et par une ligne qui renferme
les communes de Collex-Bussy et Meyrin, en laissant

54
147 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

la commune de Fernex à la France, sera cédée à la
Confédération helvétique pour être réunie au canton
de Genève. La ligne des douanes françaises sera
placée à l’ouest du Jura, de manière que tout le
pays de Gex se trouve hors de cette ligne. »

L’extrait du Protocole du 3 novembre, joint en annexe à la
déclaration, contient la stipulation suivante :

« Le Gouvernement Français ayant consenti à reculer
ses lignes de douanes des frontières de la Suisse du
côté du Jura, les Cabinets des Cours réunies emploieront
leurs bons offices pour engager S. M. Sarde à les faire
reculer également du côté de la Savoie au moins au delà
d’une lieue de la frontière suisse et en dehors des Voirons,
du Salève et des Monts de Sion et du Vuache. »

Il découle de tout ce qui précède que la création de la zone
de Gex fait partie d’un règlement territorial en faveur de la
Suisse, établi en conséquence d’un accord entre cet État et les
Puissances, la France comprise, et qui confère à ladite zone
un caractère contractuel au regard de la Suisse.

Il s'ensuit également qu'aucune accession de la Suisse à la
déclaration du 20 novembre n'était nécessaire ; et, en fait, cette
accession n’a pas été demandée: on n’a jamais prétendu que
cette déclaration ne serait pas obligatoire, faute d’accession de
la Suisse.

4

La Cour, arrivée à cette conclusion sur la base d’un simple
examen de la situation de faitrelative au cas d’espèce, n’a
pas besoin de considérer la nature juridique de la zone de
Gex au point de vue de la « stipulation pour autrui ».

 

Si toutefois on voulait se placer également sur ce terrain,
il y aurait lieu de faire les observations suivantes :

On ne saurait facilement présumer que des stipulations
avantageuses à un Etat tiers aient été adoptées dans le but
de créer en sa faveur un véritable droit. Rien cependant
n'empêche que la volonté d’Etats souverains puisse avoir cet
objet et cet effet. L'existence d’un droit acquis en vertu d’un

55
148 ZONES RANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

acte passé par d’autres Etats est donc une question d’espéce :
il s’agit de constater si les Etats qui ont stipulé en faveur
d’un autre Etat ont entendu créer pour lui un véritable droit,
que ce dernier a accepté comme tel.

- L’ensemble des actes ci-dessus mentionnés, ainsi que- les
circonstances dans. lesquelles ils ont été dressés, établissent,
de l'avis de la Cour, que l'intention qu’avaient les Puissances,
en méme temps qu’elles « arrondissaient » le territoire genevois
et assuraient I’accés direct du canton de Genève au reste de
la’ Suisse, était de créer en faveur de la Suisse un droit,
dont celle-ci pourrait se prévaloir, au recul de la ligne doua-
nière française en arrière de la frontière politique du Pays de
‘Gex, c’est-à-dire à la zone franche de Gex.

Dans cet ordre d'idées, il y a lieu de rappeler que la zone
franche de Gex, demandée par la Suisse comme succédané
à une cession de ce territoire, forme une des. stipulations
d'ordre territorial prévues par le premier Traité de Paris de
1814, et réalisées en différentes étapes par les décisions du
Congrès de Vienne et par le deuxième Traité de Paris, stipu-
lations rappelées dans la déclaration des. Puissances à la
Suisse du 20 novembre 1815.

Il convient également de rappeler que l'établissement de la
zone sarde est la contre-partie de celui de la zone de Gex, contre-
partie que les Puissances, y compris la France, s’engageaient
a obtenir de Sa Majesté sarde et qui, d’aprés la note des
Puissances à la Sardaigne du 20 novembre 1815, devait
être réalisée par une convention entre la Sardaigne et la
Suisse: il est difficile de concevoir comment Yon aurait
demandé à la Sardaigne, à titre de contre-partie, la concession
à la Suisse d’un droit, si l’on avait considéré la zone de Gex,
à l'égard de la Suisse, comme un. simple avantage dénué de
base juridique stable. En réalité, au cours de la longue période
pendant laquelle les droits revendiqués par la Suisse ont été
reconnus, aucune distinction ne semble avoir été faite entre
les deux zones; l'article 435, alinéa 2, du Traité de Versailles
n’établit pas non plus de distinction entre elles.

56
149 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

De l'avis de la Cour, la thèse du Gouvernement français
selon laquelle, la Suisse n'ayant pas un droit aux zones
franches, celles-ci pourraient être supprimées sans son consen-
tement, n’est donc pas fondée. —

*

Sur la question posée par l’article premier, alinéa premier,
du compromis, la Cour arrive, par conséquent, à la conclusion
qu'entre la France et la Suisse, l’article 435, alinéa 2, du
Traité de Versailles, avec ses annexes, n’a pas abrogé et n’a
pas pour but de faire abroger les stipulations du Protocole
des Conférences de Paris du 3 novembre 1815, du Traité de
Paris du 20 novembre 1815, du Traité de Turin du 16 mars 1816
et du Manifeste de la Cour des Comptes de Sardaigne du
g septembre 1820, relatives à la structure douanière et écono-
mique des zones franches de la Haute-Savoie et du Pays
de Gex.

Ayant ainsi démontré quelle doit être, à son avis, la réponse
qu'il faut donner à la question formulée dans l’article premier
du compromis, et les Parties n’ayant pu, dans le délai accordé
en vertu de l'alinéa 2 du même article, « régler entre elles
le nouveau régime » des territoires en question « dans les
conditions jugées opportunes par les deux Parties, ainsi qu'il
est prévu par l’article 435, alinéa 2, du Traité de Versailles »,

x

la Cour passe à Vexamen des questions qui relèvent de la

x

mission à elle dévolue par l’article 2 du compromis, dont le
premier alinéa est ainsi conçu :

« À défaut de convention conclue et ratifiée par les Parties
dans le délai fixé, il appartiendra à la Cour, par un seul et
même arrêt rendu conformément à l’article 58 du Statut de
la Cour, de prononcer sa décision sur la question formulée
dans l'article premier ci-dessus et de régler, pour la durée
qu'il lui appartiendra de déterminer et en tenant compte des
circonstances actuelles, l’ensemble des questions qu’implique

l'exécution de l'alinéa 2 de l’article 435 du Traité de Versailles. »
57
150 ZONES FRANCHES DE HAUTE SAVOIE ET DU PAYS DE GEX

Au sujet de cette mission, la Cour se trouve en présence
d'une divergence fondamentale entre les Parties. D’après le
Gouvernement français, la Cour serait appelée à effectuer, aux
lieu et place de la France et de la Suisse, le règlement prévu
à l’article 435, alinéa 2, du Traité de Versailles. Elle aurait,
partant, les mêmes pouvoirs, la même liberté d’appréciation
et de décision que la France et la Suisse elles-mêmes lors-
qu’elles négocient l'accord prévu par cet article dudit traité.
Pas plus que la France et la Suisse elles-mêmes n'auraient
été liées par le résultat du délibéré de la Cour en réponse à
la question formulée dans Farticle premier du compromis, la
Cour ne serait liée par le résultat de son délibéré. Elle n’au-
rait pas à déduire, même en partie, des stipulations des traités
de 1815 et 1816 et actes complémentaires visés à Valinéa 2
de l’article 435 du Traité de Versailles le régime qu'il s’agit
d’instituer. Elle serait, au contraire, appelée à établir le
régime qui lui paraît le plus opportun en vue des circonstances
actuelles, et elle serait libre, selon son appréciation des circon-
stances, soit de supprimer les zones, soit de les maïntenir.

C'est sur cette base que le Gouvernement français a soumis
à la Cour un projet de décision fondé sur la suppression des
zones franches, la juxtaposition des cordons douaniers à la
frontière politique et l'institution d’un régime frontalier spécial
comportant la perméabilité des deux cordons douaniers.

De son côté, le Gouvernement suisse invoque, entre autres,
que la Cour devrait, « par un seul et même arrêt », rendre
en premier lieu sa décision sur la question formulée dans
l'article premier du compromis et relative à l'interprétation
de l’article 435, alinéa 2, du Traité de Versailles, avec ses
annexes, puis régler l’ensemble des questions qu’implique
l'exécution de cet alinéa dudit article; il estime qu'il ne s’agit
pas simplement de faire ce règlement sur la base de consi-
dérations d'opportunité, mais que la base du règlement à
établir devrait être celle du respect du droit de la Suisse tel
qu'il aurait été reconnu par la Cour en réponse à la question

formulée dans l’article premier du compromis.
I5I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Or, la Cour ayant constaté que les stipulations qui ont
créé les zones franches ont conféré à la Suisse un droit à ces
zones, et qu'entre la France et la Suisse l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas abrogé les
stipulations en question et n’a pas non plus pour but de
les faire obligatoirement abroger, il s’ensuivrait, selon le
Gouvernement suisse, que la Cour ne saurait exécuter ledit
article autrement qu’en se conformant à l'interprétation ainsi
donnée et que, partant, elle ne pourrait, tant que la Suisse
n'aurait pas renoncé à son droit, décider que les zones fran-
ches doivent être supprimées. La Cour pourrait bien adapter
le régime des zones aux circonstances actuelles, puisque la
Suisse y consent, mais elle ne pourrait aller au delà de pareille
adaptation.

Aussi, c’est une adaptation de ce genre qui forme le
contenu du projet de décision que le Gouvernement suisse
a présenté en 1930, en demandant à la Cour de ladopter.

En présence de ces thèses, il y a lieu d'observer, tout
d’abord, que la disposition selon laquelle c’est par « un seul
et même arrêt » que la Cour doit remiplir la tâche qui lui
a été confiée par l’article 2 du compromis paraît indiquer
qu'il y a un lien entre les deux parties de cette tâche, et
que le résultat auquel la Cour est arrivée en répondant à
la question formulée dans le premier alinéa de l’article pre-
mier du compromis, ne doit. pas être indifférent pour l’accom-
plissement de la partie de sa tâche qui consiste à régler
Fensemble des questions qu’implique l'exécution de l'alinéa 2
de l’article 435 du Traité de Versailles.

En effet, il est à peine concevable qu'un seul et même
arrêt puisse contenir, en premier lieu, linterprétation de
l’article 435, alinéa 2, du Traité de Versailles, avec ses annexes,
pour ce qui est de savoir si, entre la France et la Suisse,
ledit article, avec ses annexes, a abrogé ou a pour but de
faire abroger les stipulations des actes énumérés à l’article pre-
mier du compromis, puis édicter, au sujet du règlement des
questions qu’implique l'exécution de ce même article, des
dispositions qui ignoreraient ou contrediraient l'interprétation
donnée par la Cour.

59
152 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

De même, il ne paraît pas compréhensible que les Parties
aient voulu être fixées, avant les négociations visées à l’arti-
cle premier, alinéa 2, du compromis, sur les points indiqués au
premier alinéa dudit article, si, en cas d’échec des négociations,
la Cour avait été libre de régler le régime sur une base autre que
celle qu’elle aurait indiquée aux Parties à la fin de son déli-
béré. Toute la procédure envisagée par l’article premier du
compromis et par les notes interprétatives y annexées perdrait
en effet sa raison d’être si la Cour, dans le règlement prévu
à l’article 2 du compromis, pouvait faire abstraction de l’inter-
prétation qu’elle donne de l’article 435 du Traité de Versailles.

cs

Cette. procédure ne s’explique qu’en supposant que les
Parties ont principalement voulu arriver à un accord amiable
et qu’elles ont estimé qu’un tel accord ne pouvait être obtenu
tant que la question posée à l’article premier du compromis
ne serait pas résolue, et que, cette question une fois résolue,
la solution servirait de base non seulement à l'accord à
intervenir, mais aussi au règlement qu’en cas d'échec des négo-
ciations il incomberait à la Cour d’édicter.

Il ressort des indications fournies sur les négociations qui,
avant la conclusion du compromis, avaient eu lieu entre les
Parties, et dont il a été fait état devant la Cour dans la
premiére phase de la procédure, que la divergence qui avait
fait échouer Jes négociations portait sur la question de savoir
si le régime des zones pouvait étre aboli sans le consentement
de la Suisse, et, plus spécialement, de savoir si tel était l'effet
de larticle 435 du Traité de Versailles avec ses annexes.
C’est ce que paraît confirmer aussi le préambule du compromis,
où il est dit:
| Considérant que la France et la Suisse n’ont pas pu
s'entendre au sujet de l’interprétation à donner à l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, et que
. l'accord prévu par ces textes n’a pas pu être réalisé par voie
de négociations directes,

Ont résolu de recourir à l'arbitrage pour fixer cette inter-

prétation et régler l’ensemble des questions qu’implique l'exé-
cution de l'alinéa 2 de l’article 435 du Traité de Versailles. »

60
153 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
4

Le lien étroit entre cette interprétation et le réglement
qui suivra y est clairement marqué et fournit un argument
important en faveur de l'interprétation selon laquelle le
règlement confié à la Cour doit être fait sur la base de sa
réponse à la question formulée à l'article premier du com-
promis.

La thèse française selon laquelle la Cour, en réglant l’ensem-
ble des questions qu’implique l'exécution de l’article 435 du
Traité de Versailles, jouit des mémes pouvoirs et de la méme
liberté d’appréciation et de décision que la France et la Suisse
elles-mêmes, lorsqu’elles négociaient un accord, ne saurait
être retenue.

S'il est certain que les Parties, libres de disposer de leurs
droits, auraient pu, dans leurs négociations visées à l’article
premier, alinéa 2, du compromis, et pourraient, dans des
négociations futures, donner à leur accord n’importe quelle
portée et, partant, même abroger les zones franches ou régler
des matières sortant du cadre du régime dont il s’agit d’après
l’article 2 du compromis, il ne s'ensuit aucunement que la
Cour jouisse de la même liberté. Pareille liberté, contraire à
la fonction propre de la Cour, ne pourrait en tout cas lui
appartenir que si elle résultait d’une stipulation positive et

claire qui ne se trouve pas dans le compromis.

En effet, l’article 2 du compromis ne dit pas que la Cour
soit substituée aux Parties pour établir le régime des terri-
toires en question. Il dit qu’il lui appartient de régler l’ensem-
ble des questions qu’implique l'exécution de l'alinéa 2 de
l’article 435 du Traité de Versailles. Aussi le Gouvernement
français a-t-il reconnu que la Cour, à la différence des Parties,
doit se borner à régler les questions douanières, et qu'elle
doit, comme d’ailleurs il résulte du renvoi fait par le compro-
mis à l’article 435 du Traité de Versailles, s'occuper exclusi-
vement des territoires visés audit article. La Cour reviendra
plus loin aux questions qui se posent en ce qui concerne

lesdites limitations.

D'autres objections ont été formulées, sur la base du texte
même de l’article 2 du compromis. Ainsi, l’on a invoqué que

61
I54 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

c'est « pour la durée qu'il lui appartiendra de déterminer et
en tenant compte des circonstances actuelles » que la Cour
doit exercer sa fonction de régler l’ensemble des questions
qu’implique l'exécution de l’article 435, alinéa 2, du Traité
de Versailles.

A ce sujet, il y a lieu de remarquer que « tenir compte des
circonstances actuelles » ne veut pas dire «tenir compte
exclusivement des circonstances actuelles », et que ces termes
n’impliquent pas non plus que toutes les questions qui
doivent étre réglées soient susceptibles de l'être sur la base
des circonstances actuelles.

De même, les termes « pour la durée qu'il lui [à la Cour]
appartiendra de déterminer » n’impliquent pas que tous les
éléments du règlement doivent avoir une durée temporaire et
restreinte. I] n’est donc pas contraire auxdits termes de
décider que, par exemple, l'emplacement de la ligne des
douanes françaises et autres éléments du règlement qui, comme
celui-ci, résultent des droits respectifs de l’une ou de l’autre
Partie, restent en vigueur tant que le droit dont ils sont la
conséquence n’a pas été aboli ou modifié par l'accord des
Parties. Tout ce que l’on peut déduire des termes en question,
c'est que les Parties ont estimé que, dans « l’ensemble des
questions » dont il s’agit, il s’en trouverait éventuellement
certaines qui devraient être réglées pour une durée restreinte
et en tenant compte des circonstances actuelles.

Un autre argument a été tiré du fait que l’article 2 du
compromis renvoie à l'alinéa 2 de l'article 435 du Traité
de Versailles. sans mentionner les annexes, comme le fait
l'article premier. On en a conclu que, les dispositions que la
Cour doit exécuter n'étant pas les mêmes que celles qu’il lui
appartenait d'interpréter, elle n’est pas liée, en procédant à
l'exécution de l’article, par l'interprétation qu'elle a donnée
de l’article, avec ses annexes.

La Cour ne peut attribuer à cette circonstance pareil effet,
qui se heurterait aux considérations ci-dessus développées.
Une interprétation plus saine lui paraît être de considérer le
renvoi à l'article 435, alinéa 2, du Traité de Versailles comme
visant ledit alinéa tel qu’il a été interprété par la Cour, en
réponse à la question formulée à l’article premier du compromis,

62
155 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

car c’est cette réponse qui détermine, entre la France et la
Suisse, l’effet de Varticle 435.

Pour les raisons indiquées ci-dessus, la Cour doit examiner
les questions qu’implique lVexécution de l'alinéa 2 de lar-
ticle 435 du Traité de Versailles, en se plaçant au point de vue
qu’elle doit reconnaître les droits conférés à la Suisse par les
traités de 1815 et les autres actes complémentaires relatifs
aux zones franches et donner effet à ces droits. _

Au cours des observations orales prévues par les ordon-
nances des 6 décembre 1930 et 6 août 1931, l’agent du Gou-
vernement francais a présenté une série de conclusions fondées
sur la thèse opposée; dans cette mesure, par conséquent,
ces conclusions ne peuvent être retenues.

Mais, dans les mêmes conclusions, on a fait valoir, au nom
du Gouvernement français, qu’indépendamment de l’effet
abrogatoire allégué de l’article 435 du Traité de Versailles,
les anciennes stipulations par lesquelles les zones ont été
instituées ne sont plus désormais en vigueur, On a soutenu
que, pour toutes les zones, le changement de circonstances a
été assez considérable pour autoriser la Cour à penser que les
anciennes stipulations sont devenues caduques et, en outre,
que, pour la zone sarde, l’article 3 du Traité de Turin de
I816 a été implicitement abrogé par la conclusion entre les
Parties de traités ultérieurs, relatifs à la Savoie, qui sont
incompatibles avec le maintien de l'existence de la zone. |

L'agent du Gouvérnement suisse a contesté le droit, pour le
Gouvernement frangais, de présenter ces moyens dans la phase
actuelle de la procédure, et il a demandé a la Cour de les
rejeter comme irrecevables.

D'autre part, les deux Parties ont insisté à plusieurs
reprises sur l'importance essentielle qu’elles attachaient à voir
autant que possible régler par la Cour tous les points en litige
entre elles dans la présente espèce, Pour ce motif et aussi
parce que la solution d’un différend international tel que le
présent ne saurait principalement dépendre d’un point de pro-
cédure, la Cour juge préférable de ne pas admettre l'exception

63
156 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

d’irrecevabilité et d’examiner au fond les nouveaux moyens
présentés par le Gouvernement français qui ressortiraient à sa
compétence, en tant qu’ils soulèveraient des questions inci-
‘dentes.

L’argument sur lequel on se fonde pour prétendre que les
stipulations qui ont institué les zones sont devenues caduques
est que ces zones furent créées en considération et à raison de
l'existence d'un état de choses particulier, que cet état de
choses a disparu actuellement du fait de la Suisse elle-méme,
et qu’en conséquence la Cour, chargée de régler le différend
entre les Etats en cause, a le droit de déclarer qu’entre ceux-ci
les stipulations sont devenues caduques.

Le fait sur lequel lagent du Gouvernement français s’est
principalement appuyé pour soutenir son argument est qu’en
1815 le canton de Genève était, à toutes fins et intentions, un
territoire de libre-échange, que le retrait des cordons douaniers
français et sarde, à l’époque, faisait de Genève et des zones
une unité économique, et que l'établissement des. douanes
fédérales suisses, en 1849, a détruit cette unité économique
et mis fin aux conditions en considération desquelles les zones
avaient été créées.

Pour justifier la position ainsi prise, il est nécessaire, en
premier lieu, de prouver que c’est en considération de l’absence
de droits de douane à Genève que les Puissances se pronon-
cèrent en 1815 en faveur de la création des zones. Or, rien, dans
le texte des traités, ne vient à l’appui de cette thèse, et la
seule occasion où il est démontré que le représentant de la
Suisse aux réunions des Alliés en 1815 se soit fondé sur
l'absence de douanes à Genève fut celle où il s’efforça d'obtenir
le retrait des douanes françaises tout le long de la frontière
de Bâle à Genève — effort qui ne fut pas couronné de succès.

Il est vrai qu'en 1815 les droits perçus par le canton de
Genève à l'importation se montaient à très peu de chose et
ne constituaient pas une entrave au commerce ; mais ces droits
existaient et, partant, ce ne° peut être à raison de la non-
existence de droits de douane que les zones furent créées.

La Cour ne peut davantage supposer que ce que visaient
‘les Puissances en 1815 fût une situation dans laquelle pour-
raient être imposés des droits de douane peu élevés, mais non
‘des. droits de douane importants, avec la conséquence qu’une

64
157 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

augmentation sérieuse de ces droits justifierait la prétention
que les stipulations pertinentes étaient devenues caduques. La
situation qui en fût résultée eût été bien trop précaire pour
servir de base à une partie du règlement européen à la suite
des guerres napoléoniennes.

L’argument du Gouvernement français, selon lequel l’établis-
sement des douanes fédérales suisses en 1849 justifie la préten-
tion que les stipulations antérieures en vertu desquelles les
zones ont été créées sont devenues caduques à raison du
changement survenu dans les circonstances en vue desquelles
les zones avaient été instituées, tombe, parce qu'il n’est pas
prouvé que les zones aient en fait été créées en considération
de circonstances qui cessèrent d’exister lorsque furent instituées
en 1849 les douanes fédérales.

Cette manière de voir se trouve pleinement confirmée par le
fait que, onze ans après le changement intervenu en 1849 dans
la législation douanière suisse, la France, par un acte autonome,
a créé une zone franche beaucoup plus étendue que les zones
créées en 1815-1816, et comprenant la zone dite sarde; elle a
maintenu cette nouvelle zone pendant plus de soixante ans.
Aussi, dans les négociations relatives aux conventions par les-
quelles la Suisse s'était obligée à accorder pour une période
déterminée des franchises aux importations venant des zones,
l'octroi de pareilles franchises n’a-t-il jamais été traité comme
une condition de la continuation de la validité des stipulations
établissant les zones franches. Cette attitude de la France ne
serait pas compréhensible si les Puissances signataires du
Traité du 20 novembre 1815 et de la déclaration du méme
jour, parmi lesquelles se trouvait la France, avaient pensé,
lors de la conclusion dudit traité et de l’établissement de la
déclaration remise à la Suisse, que le maintien du régime
douanier existant à cette époque dans le canton de Genève
fût une condition essentielle du recul des lignes de douanes
française et sarde.

Pour la zone de Saint-Gingoiph, l'agent du Gouvernement
français s’est fondé sur le fait qu’entre 1816 et 1850 il n'y a
pas eu de poste de douane à Saint-Gingolph-Valais, sauf pour
quelques mois au cours d’une année. Ceci était dû à l’intro-
duction de l’« abonnement » (substitution aux droits de douane
d’une somme annuelle payée par les habitants de la commune

65
158 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

suisse de Saint-Gingolph-Valais aux autorités fédérales à Berne).
Ici encore, bien qu’il semble exact qu’à raison de l’abonne-
ment aucun droit de douane ne fût perçu à Saint-Gingolph-
Valais lors de la création de la zone de Saint-Gingolph, il n’y
a pas de preuve suffisante pour établir que la zone de Saint-
Gingolph ait été créée en considération de cette circonstance:
Cette zone semblé avoir fait partie des arrangements généraux
pris en vue du retrait de la ligne des douanes sardes.

Il a été rappelé ci-dessus que l'institution des douanes fédé-
rales en 1849 est la circonstance sur laquelle le Gouvernement
français s’est principalement appuyé pour en déduire la cadu-
cité des anciennes stipulations. D’autres changements qui se
sont sans doute vérifiés, par exemple en ce qui concerne les
besoins du ravitaillement de Genève, le développement des
communications et les progrès de la technique, ne portent pas
sur l’ensemble des circonstances, déterminées essentiellement
par la configuration géographique du‘canton de Genève et des
régions environnantes, que les Hautes Parties contractantes
avaient en vue lors de la création des zones franches; par
conséquent, ils ne sauraient être retenus.

Comme, pour des considérations de fait, l'argument français
ne saurait être retenu, il devient inutile pour la Cour d’exami-
ner l’une quelconque des questions de principe qui se posent à
propos de la théorie de la caducité des traités à raison du
changement de circonstances, telles que la mesure dans laquelle
cette théorie peut être considérée comme constituant une règle
de droit international, les cas dans lesquels, si la théorie était
reconnue, elle pourrait être appliquée, ou par quelle méthode,
et enfin la question de savoir si la théorie précitée s’applique-
rait à des traités par lesquels ont été créés des droits tels que
ceux que détient la Suisse en vertu des traités de 1815 et 1816.
- Quant à l'article 3 du Traité de Turin, par lequel a été
instituée la zone sarde, l’argument du Gouvernement francais
est que cet article a été implicitement abrogé par la conclusion
ultérieure, entre les Parties, de traités incompatibles avec le
maintien de la zone sarde.

Les traités sur lesquels on s'appuie sont: le Traité de com-
merce de 1851 entre la Suisse et la Sardaigne, et le Traité de
188r entre la France et la Suisse. Ni l’un ni l’autre de ces
deux instruments ne fait mention de la zone sarde.

66
159 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Le premier contenait une clause — article 4 — selon laquelle,
en considération de la libre sortie par les postes de douane du
duché de Savoie et des provinces du Chablais, du Genevois et
du Faucigny, des produits alimentaires destinés à être consom-
més à Genève, la Suisse convenait d'admettre en franchise à
l'entrée sur son territoire certains produits sardes. Malgré
l'absence, dans cette disposition, de toute mention de la zone
sarde, on n’y trouve rien qui soit incompatible avec l’exis-
tence de cette zone, et, pour autant que la Cour en est infor-
mée, la zone sarde a continué d’exister durant toute la période
qui s’est écoulée entre la ratification du traité et la création
de la zone d’annexion en 1860.

Le Traité franco-suisse de 1881 fut conclu dans le dessein
de réglementer l'échange des produits entre le canton de
Genève et la zone d’annexion de 1860 (appelée à cette époque
la zone franché de Haute-Savoie), dont faisait partie la zone
sarde. La France pouvait, par acte unilatéral, mettre fin à
l'existence de la zone de 1860, et l’article rr du traité pré-
voyait ce qui devait se produire dans cette éventualité, sans
dire, par ailleurs, quoi que ce fût au sujet. de la résurrection
de la zone sarde. Selon la thèse du Gouvernement français,
on doit donc admettre que l'intention des Parties était de
supprimer la zone sarde. La Cour n'est pas disposée à déduire
la même conclusion de l'absence, à l’article rz, de toute men-
tion de la zone sarde. L'interprétation naturelle de cet article
est qu’en cas de suppression de la zone de 1860, l'obligation,
pour la. Suisse, d'admettre sur son territoire les produits de
cette région cesse entièrement d'exister. On ne saurait soutenir,
vis-à-vis de la Suisse, que ce pays fût tenu d'admettre les
produits de la zone plus petite, c’est-à-dire de la zone sarde.

L’argument du Gouvernement français qui vise la suppression
de la zone sarde, à raison de l’abrogation implicite de l’arti-
cle 3 du Traité de Turin, n’est pas non plus compatible avec
l'argument présenté par l'agent du Gouvernement français, et
selon lequel l'acte qui institua la zone sarde fut, non pas le
Traité de Turin de 1816, mais bien le Protocole du 3 novembre
I8IS.

Pour ces motifs, la Cour ne peut accepter la thèse française
selon laquelle les traités de 1815 et autres actes complémen-
taires relatifs aux zones franches, s'ils n’ont pas été abrogés

67
160 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

par le Traité de Versailles, ont néanmoins cessé actuellement
d’être en vigueur.

Les déclarations faites tant avant qu'après la grande guerre
au nom du Gouvernement français corroborent la conclusion à
laquelle est ainsi arrivée la Cour. Celle-ci considère qu'il suffit
de rappeler à cet égard la note adressée le 28 avril 1919 par
l'ambassade de France à Berne au Département politique fédé-
ral, note dans laquelle il est dit que:

« Aucun accord international n’a lié le Gouvernement fran-
çais en ce qui concerne cette nouvelle zone [zone d’annexion],
si ce n’est une convention de pure application administrative
avec la Suisse, dénonçable avec un préavis d'un an et qui
fut dénoncée, du côté français, il y a quelques mois.

La France ne se trouve donc plus engagée vis-à-vis
d'aucune Puissance à respecter la grande zone franche, mais
seulement la zone du Pays de Gex et la petite zone sarde. »

Selon l’article 2 du compromis, la Cour, après s’étre pronon-
cée sur le point de savoir si l’article 435, alinéa 2, du Traité
de Versailles, avec ses annexes, a abrogé ou a pour but de
faire abroger ‘les anciennes stipulations, doit régler l'ensemble
des. questions qu’implique l'exécution de l'alinéa 2 de larti-
cle 435 du Traité de Versailles, c’est-à-dire de la disposition qui
prévoit qu’il appartient à la France et à la Suisse de régler
le régime des territoires qui constituent les zones franches. La
question qu’il y a lieu d'examiner maintenant est celle de
savoir si, et, le cas échéant, dans quelle mesure, il est du
pouvoir de la Cour de remplir cette mission.

L'article 2, alinéa 2, du compromis dispose que, si l’arrét de
la Cour prévoit l'importation de marchandises en franchise
ou à droits réduits à travers la ligne des douanes fédérales ou
à travers la ligne des douanes françaises, cette importation ne
pourra être réglée qu'avec l’assentiment des deux Parties. Par
cette disposition, les deux États en cause ont subordonné
à leur commun acquiescement une partie de l'arrêt de la Cour.

Il ressort de l'examen des exposés écrits et oraux, soumis à
la Cour, que la France et la Suisse ont considéré l’une et l’autre
la perméabilité de la ligne douanière, c’est-à-dire l'admission

68
I6I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

de marchandises en franchise ou à droits réduits, comme une
partie essentielle de tout règlement du différend qui porte sur
les zones franches. On a .fait valoir qu'aucun règlement ne
serait complet sans l'inclusion de cette question des franchises
douanières. La note suisse du 3 mai 1919, jointe en annexe à
l’article 435, considère même la réglementation des échanges
comme la seule chose à faire. Il s’ensuit que cette partie de
l’arrêt de la Cour, qui affecterait de la manière la plus intime
l'existence quotidienne des populations intéressées, est subor-
donnée à l'approbation des deux Parties.

Si l'approbation prévue doit être postérieure à l’arrêt, pareille
condition ne peut se concilier avec les articles 59 et 60 du
Statut de la Cour, qui prévoient que l’arrêt est obligatoire et
définitif.

IL est vrai que l’une des deux Parties — la Suisse — a
donné par avance son assentiment à toute disposition que pour-
rait ordonner la Cour. Mais l’autre Partie a expliqué que des
raisons constitutionnelles l’empêchaient d’agir ainsi. Selon sa
Constitution, toutes obligations engageant les finances de l’État
doivent étre approuvées par les Chambres, et le Gouvernement
français ne pourrait donc approuver. d’avance, sans l'autorisa-
tion des Chambres, les dispositions relatives aux franchises
douaniéres que pourrait insérer la Cour dans son arrét.

Dans son ordonnance du 6 décembre 1930, la Cour a attiré
l'attention des Parties sur les difficultés qui, faute de l’appro-
bation préalable des deux Parties, étaient créées par cette
disposition du compromis ; à ce moment, elle ajourna la suite de
l'examen de l'affaire, dans l'espoir que les Parties se mettraient
d'accord sur ce point. La Cour avait dit alors qu’à défaut d’un
accord entre les Parties, elle rendrait son arrêt sur les points
de droit qu’implique affaire. L'espoir d’un accord ne s’est
malheureusement pas réalisé.

Après un examen très approfondi, la Cour maintient son
opinion: pour elle, il serait incompatible avec son Statut et
avec sa position en tant que Cour de justice de rendre un
arrêt dont la validité serait subordonnée à l'approbation ulté-
rieure des Parties.

69
162 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Le contenu de l’article 2, alinéa 2, du compromis, l'attitude
des Parties d’un bout à l’autre du différend et les explications
fournies en leur nom à la Cour durant les débats oraux,
montrent combien la mission confiée à la Cour par le premier
alinéa de l’article 2 du compromis est mal adaptée au rôle
d'une cour de justice. C’est la une mission que la Cour aurait
hésité à accepter, même si le deuxième alinéa de l’article 2
n'avait pas été inséré dans le compromis. |

Si l’on a éprouvé la nécessité de faire soumettre à l’appro-
bation des Parties dans la présente espèce ce qui, dans l'arrêt
de la Cour, a trait aux exemptions douanières, c’est que le
réglement de ces matiéres est, non pas une question de droit,
mais une question qui dépend du jeu d’intéréts économiques
réciproques, pour lesquels aucun gouvernement ne saurait
accepter le contrôle d’un organe extérieur. Ces questions sont
en dehors du domaine où une cour de justice, dont la tâche
est d'appliquer des règles de droit, peut aider à la solution
de différends entre deux États.

Pour ces motifs, la Cour conserve l'opinion qu’elle a expri-
mée dans son ordonnance du 6 décembre 1930, à savoir que,
si les Parties ne peuvent se mettre d’accord — accord impli-
quant leur assentiment dans les matières que vise l’article 2,
alinéa 2, du compromis —, l’arrêt doit se borner à trancher
les questions de droit, c’est-à-dire celles qui ne rentrent pas
dans la clause précitée du compromis.

La demande présentée par le Gouvernement français à la
Cour, aux fins de faire ordonner par celle-ci une enquête par
experts et une descente sur les lieux d’une délégation de ses
membres, coïncide avec une demande analogue présentée en
1930 au nom du Gouvernement suisse et non retirée depuis.
Le Gouvernement suisse a soutenu cependant, dans ses récentes
observations, que, si l’arrét de la Cour se borne à trancher les
questions qui ne rentrent pas dans l’article 2, alinéa 2, du
compromis, sa demande devient sans objet. La Cour, parta-
geant cette opinion, ne peut, dans les conditions actuelles,
donner suite à la demande du Gouvernement français. Elle
ne saurait interpréter la disposition pertinente de l’article 4,
alinéa 2, du compromis dans ce sens qu’elle serait, en tout

70
163 ZONES FRANCHES DE HAUTE-SAVOIE.ET DU PAYS DE GEX

état de cause, obligée de faire droit à une pareille demande.

On a fait valoir, au nom du Gouvernement francais, que
si la Cour, pour une raison quelconque, ne voyait pas la possi-
bilité d’exécuter dans sa totalité la tâche qui lui a été confiée
par le compromis, elle devrait se déclarer incompétente sur
le tout et ne rendre aucun arrêt. On a soutenu que la com-
pétence de la Cour a sa base dans le compromis, qu’elle est
limitée par celui-ci et que les mots, à l’article 2, « par un seul
et même arrêt », montrent que l’on ne peut établir aucune
distinction entre la question d'interprétation, dont traite
l’article premier du compromis, et celle que vise l’article 2 de
cet instrument. Limiter son arrêt à une partie de la mission
que lui confie le compromis, serait, pour la Cour, aller à
l'encontre de la volonté des Parties et, par conséquent, détruire
la base de sa compétence.

On a également fait ressortir que la conclusion du compro-
mis représentait une transaction entre les points de vue
opposés des Parties, l’un des deux Etats attachant un. intérêt
particulier à la question juridique soumise à la Cour par
l'article premier, et l'autre s'intéressant spécialément aux
questions dont traite l’article 2; par conséquent, si la Cour
ne rendait son arrêt que sur la question de droit à elle sou-
mise par l’article premier, il en résulterait une injustice, car
l'équilibre entre les deux Parties serait détruit.

La Cour n’est pas convaincue que ces arguments doivent
l'emporter. En ce qui la concerne, c’est le compromis qui
représente la volonté commune des Parties. Si l'obstacle qui
s'oppose à l’accomplissement d’une partie de la mission que
les États en cause entendaient confier à la Cour résulte des
termes du compromis lui-même, c’est directement de la volonté
des Parties que cet obstacle découle ; il ne peut, par consé-.
quent, détruire la base de la compétence de la Cour pour
le motif qu'il va à l'encontre de la volonté des Parties.

Quant au second argument, il ne faut pas oublier que lun
des Gouvernements intéressés a donné par avance son adhé-
sion à toutes mesures de perméabilité que pourrait prescrire
la Cour en faveur des produits passant à travers les cordons
douaniers. Lorsque le Gouvernement qui se voit empêché par
des raisons constitutionnelles de faire une déclaration ana-

71
164 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

logue, prétend que la Cour doit, à cause des conséquences
qu'elle est tenue d’attribuer à cette disposition du compromis,
se déclarer incompétente pour le différend tout entier, c’est
la une prétention injuste à l'égard de l’autre Partie.

La mesure dans laquelle la Cour a le pouvoir de remplir la
mission à elle confiée par l'alinéa 2 de l’article 435 du Traité
de Versailles est aussi limitée sous un autre rapport.

En effet, si la Cour, dans le réglement des questions qu’im-
plique l'exécution de l’alinéa 2 de l’article 435 du Traité de
Versailles, doit respecter le droit de Ia Suisse aux zones, elle
doit aussi respecter la souveraineté de la France sur les zones,
souveraineté qui est compléte dans la mesure ot elle n’a pas
été restreinte par les dispositions des traités de 1815 et 1816
et des accords qui ont complété lesdits traités. Or, pour le
Pays de Gex, les anciennes stipulations visent exclusivement la
ligne le long de laquelle les bureaux de douane français
doivent être placés; et, pour la zone sarde, la situation est,
selon l'article 3 du Traité du Turin, très sensiblement la
même; il s’agit simplement du retrait de l’ancien cordon
douanier sarde — actuellement français — en arrière de la
frontière politique.

La Cour, en indiquant les termes du règlement dont il
s’agit, se laissera guider par les principes qu’elle vient d’énoncer.

*

Le droit de la Suisse au maintien des zones ayant été
reconnu par la Cour, mais la France avant, en 1923, sans le
consentement de la Suisse, placé la ligne de ses douanes à sa
frontière politique, elle doit, à la suite du présent arrêt,
reculer. cette ligne conformément aux anciennes stipulations.

Au sujet de la manière dont cette obligation doit être
exécutée, quelques divergences de vues se sont cependant fait
jour, notamment en ce qui concerne le tracé des limites inté-
rieures stipulées. Ainsi, tandis que la Suisse estime que, selon
une bonne interprétation de l’article premier du second Traité
de Paris, la limite intérieure de la zone de Gex doit suivre la
rive gauche de la Valserine de sa source jusqu’à son embouchure
dans le Rhône et le long de la rive droite de ce fleuve

72
165 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

jusqu’à Collogny « de façon que tout le pays de Gex, dans le
département de I’Ain, se trouve hors de cette ligne », le Gou-
vernement français a fait valoir que ce serait là augmenter
ladite zone au delà de la limite fixée dans le Traité de Paris,
et il a contesté la compétence de Ja Cour pour trancher cette
question. La Cour a, selon lui, mission de statuer sur le régime
des territoires qui ont fait l’objet de ce traité, mais elle n’est
pas chargée d’en tracer les limites.

La Cour estime qu’à défaut de consentement de la France,
c'est là une question qui sort de la compétence à elle confé-
rée par le compromis. Aucune question relative à la délimi-
tation des zones n’y a été posée, et il ne paraît pas non plus
nécessaire de statuer, à titre de question incidente et préalable,
sur le tracé de ladite limite. .

La situation n’est pas la méme en ce qui concerne la dis-
position contenue dans le projet présenté en 1930 par le Gou-
" vernement suisse et qui vise une modification de la limite
intérieure de la zone sarde, afin d’éviter certains inconvénients
qui résulteraient du maintien du tracé fixé par le Traité de
Turin. Ces modifications consisteraient, notamment, 4 exclure
de la zone la partie de Vagglomération d’Annemasse qui y
est comprise selon le tracé du Traité de Turin et a adopter
un tracé laissant également en dehors de la zone toute la
ligne de chemin de fer Annemasse-Evian, qui, selon la déli-
mitation de 1816, pénétrerait en zone et en sortirait, tour à
tour, plusieurs fois. Il ne s’agit donc pas d’interpréter les :
dispositions du Traité de Turin, mais d’améliorer le tracé de
la ligne qui y est prévue. Du côté de la France, cependant,
il a été relevé que la ligne proposée englobe des portions de
territoires français qui, selon le Traité de Turin, n’étaient pas
comprises dans la zone franche, et que, partant, la Cour n’a
pas compétence pour Vaccepter. Ce fait n’a pas été contesté
par la Suisse, qui a seulement observé que le tracé proposé
était dicté par la configuration du terrain, et que c'était seule-
ment sur quelques points qu'il dépassait légèrement le tracé
du traité. .

Dans ces conditions, la Cour est d’avis qu’à défaut de l’assen-
timent de la France, elle n’est pas compétente pour retenir
les rectifications de la ligne proposées par la Suisse.

73
166 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

De même, la Cour ne peut se considérer comme compétente
sans le consentement de la France, pour retenir la proposition
du Gouvernement suisse relative à l'établissement, en terri-
. toire suisse, d’un bureau de douanes français à la gare Genève-
Cornavin.

Enfin, l’article 12 dudit projet, relatif à la circulation des
chevaux et autres bêtes de somme, et des véhicules de toute
nature, dépasse, de même, la compétence de la Cour, en l’ab-
sence du consentement de la France; ceci est également vrai
pour l'article 13 du projet suisse prévoyant le recours à la
Cour en cas de contestations entre les Parties au sujet de
l'interprétation ou de l'exécution du règlement qui aurait été
établi par la Cour.

Une question plus importante qui se pose à cet égard est
la suivante.

Dans le cours de son exposé, l’agent du Gouvernement suisse
a attiré l'attention de la Cour sur le cordon de surveillance
établi à la frontière politique par le Gouvernement français
durant la guerre de 1014-1918, ainsi que sur la prétention
émise par le Gouvernement frariçais de percevoir, à la fron-
tière, des taxes fiscales sur les produits importés. Au sujet de
ces taxes fiscales, il a demandé, une fois reconnue la légiti-
mité du cordon de surveillance, que l'arrêt de la Cour spéci-
fiat quelles taxes pourraient légitimement être perçues à la
frontière, et il a soutenu, en particulier, que la taxe à l’impor-
tation était une taxe douanière déguisée.

A ce sujet, la Cour observe ce qui suit:

Il découle du principe du respect de la souveraineté de
la France pour autant qu’elle n’est pas limitée par ses obli-
gations internationales, et, dans J’espéce, par les obligations
contractées en vertu des traités de 1815 et des actes complé-
mentaires, qu’aucune restriction dépassant celles qui découlent
desdits actes ne peut être imposée à la France sans son consen-
tement. Ainsi, il ne paraît pas douteux que la Cour ne puisse
imposer à la France de ne pas établir à sa frontière politique
un cordon de police pour surveiller le trafic, ce qui, d’ailleurs,

74
167 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

ne parait pas étre contesté par la Suisse. En revanche, la
Suisse conteste à la France le droit de percevoir à sa fron-
tière politique des droits et taxes, même s’il ne s’agit pas de
droits et de taxes sur l'importation ou l'exportation de mar-
chandises, mais de droits et taxes qui frapperaient également
les mémes articles produits ou fabriqués en France. Elle a,
en effet, dans son projet (art. 3, al. 2), proposé que les
importations de Suisse dans les zones franches soient exemptes
de tous droits et taxes quelconques, proposition qui a ren-
contré une vive opposition. de la part de la France.

A ce sujet, la Cour observe que pareille limitation ne découle
pas nécessairement des stipulations anciennes relatives aux
zones franches; que, dans le doute, une limitation de la
souveraineté doit être interprétée restrictivement ; et que, s’il
est constant que la France ne saurait se prévaloir de sa
législation pour restreindre la portée de ses obligations inter-
nationales, il n’est pas moins certain que la législation fiscale
française s’applique dans le territoire des zones franches comme
dans toute autre partie du territoire français.

La légitimité de l'imposition de taxes fiscales sur le terri-
toire des zones, indépendamment des droits de douane perçus
à la frontière, résulte déjà de l’article 4 du Manifeste de la
Royale Chambre des Comptes de Sardaigne, du 9 septembre
1820, relatif à la zone de Saint-Gingolph :

« Les lois actuellement en vigueur dans lesdites com-

munes comprises dans la nouvelle Zone, touchant les
gabelles (à l'exception seulement de celles qui regardent

x

les douanes), continueront à être observées comme par
le passé. »

Une réserve doit être faite pour le cas d’abus de droit,
car il est certain que la France ne peut échapper à l’obliga-
tion de maintenir les zones, en créant, sous le nom de cordon
de surveillance, un cordon douanier. Mais la Cour ne saurait
présumer l'abus de droit.

La taxe sur laquelle l'agent du Gouvernement suisse a
particulièrement attiré l'attention de la Cour. est la taxe à
l'importation, forme de la taxe sur le chiffre d’affaires perçue
à la frontière sur les marchandises importées en exécution
d'un contrat. Il est impossible, à présent, de dire si cette
taxe, qui fut instituée par la loi française du 25 juin 1920,

75
I68 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

‘est actuellement perçue à la frontière en tant que droit de
douane ou en tant que taxe fiscale, ni si le Gouvernement
français prétendrait continuer à la percevoir à la frontière
au cas où la ligne douanière serait reculée. Quoi qu’il en soit,
la Cour ne veut ni ne peut examiner si la perception à la
frontière politique de, telle ou telle taxe française serait
contraire ou non aux obligations de la France. Elle croit devoir
se borner à dire qu’en principe, une taxe qui est imposée du
seul fait de l'importation ou de l'exportation à travers la
frontière semble devoir être considérée comme une taxe de
nature douanière et, partant, être soumise aux règles y relatives.

*

Si donc des considérations liées à sa propre compétence
ainsi qu'au respect dû à la souveraineté de la France sur les
zones franches empêchent la Cour de retenir certaines demandes
présentées au nom du Gouvernement suisse, des considérations
analogues l’obligent à ne pas retenir la suggestion présentée
au nom du Gouvernement français et selon laquelle, pour
surmonter la difficulté créée par l’article 2, alinéa 2, du
compromis, la Cour devrait faire figurer dans son arrêt une
disposition prévoyant le retrait du cordon douanier suisse
en arrière de la frontière et jusqu’à l’autre extrémité du
canton de Genève et de la commune de Saint-Gingolph.
Toute décision de ce genre — même si, selon ses mérites,
elle se recommandait à la Cour — dépasserait la compétence
de celle-ci. L'accord qui devait intervenir entre la France et
la Suisse aux termes de l’article 435, alinéa 2, du Traité de
Versailles, avait pour objet le règlement du régime de « ces
territoires », c’est-à-dire des zones franches, et, bien que l’inten-
tion ait pu être de faire entrer dans l’accord des questions
telles que la perméabilité du cordon douanier suisse, on ne
saurait Vinterpréter comme englobant le retrait de ce
cordon douanier en arrière de la frontière.

*

Le retrait du cordon douanier français en arrière de la
frontière politique dans les territoires qui constituent les zones
franches du Pays de Gex et de la Haute-Savoie, joint à
l'impossibilité pour la Cour de faire figurer dans son arrêt

76
169 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

des dispositions quelconques relatives ‘aux importations en
franchise ou à droits réduits à travers le cordon douanier
suisse, laissera les exportations des zones à destination de
Genève en dehors de tout bénéfice d’exemptions douanières
autres que celles que pourra spontanément accorder le Gou-
vernement fédéral. Le Gouvernement suisse, toutefois, d’un
bout à l’autre du présent litige, et dès sa note du 5 mai
19109, à reconnu la nécessité de sauvegarder les intérêts des
habitants des zones, et il a déclaré qu'il était prêt à accepter
l'établissement d’un régime plus stable et plus libéral pour
l'admission en Suisse des produits des zones.

La Cour n'hésite pas à exprimer l'avis que si la Suisse,
grâce au maintien en vigueur des anciens traités, obtient les
avantages économiques résultant des zones franches, elle doit,
en retour, accorder, à titre de compensation, des avantages
économiques aux habitants des zones.

Au cours des exposés oraux faits devant la Cour, l'agent
du Gouvernement suisse a déclaré, au nom de son Gouverne-
ment, que, si les zones étaient maintenues, le Gouvernement
fédéral, au cas où la France le désirerait, accepterait de faire
régler les conditions des échanges de marchandises entre la
zone et la Suisse par des experts, à défaut d’un accord à
cet effet entre les Parties. La décision des experts lierait les
deux États et, en ce qui concerne la Suisse, ne serait pas
soumise à ratification.

Les termes de cette déclaration sont les suivants:

« T° Par la note du 5 mai 1919 (annexe I à l’article 435
du Traité de Versailles), la Suisse s’est engagée, les zones
franches de la Haute-Savoie et du Pays de Gex étant main-
tenues, à « régler d’une. façon mieux appropriée aux condi-
« tions économiques actuelles les modalités des échanges entre .
« les régions intéressées ».

2° Si l'arrêt de la Cour, conformément aux principes posés
par l'ordonnance du 6 décembre 1930, oblige la France à
installer son cordon douanier sur la ligne tracée par les stipu-
lations des traités de 1815 et des autres actes complémentaires
relatifs aux zones franches de la Haute-Savoie et du Pays de
Gex, la Suisse, sans réserve de ratification ultérieure, accepte
ce qui suit:

77
170 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

a) La négociation franco-suisse ayant pour objet d’assurer
l'exécution de l'engagement énoncé au chiffre x ci-dessus, aura
lieu, si la France en fait la demande dans le délai de douze
mois à partir de la date de Varrét de la Cour, avec le
concours et sous la médiation de trois experts.

b) A défaut d’accord entre les Parties et à la requête de la
Partie la plus diligente, lesdits experts seront désignés parmi
les ressortissants de pays autres que la Suisse et la France,
par le juge exerçant actuellement les fonctions de Président
de la Cour permanente de Justice internationale en ce qui a
trait à l'affaire des zones franches ou, en cas d’empéchement,
par le Président de la Cour permanente de Justice interna-
tionale, si ceux-ci veulent bien y consentir.

c) Il appartiendra aux experts d'arrêter, avec effet obliga-
toire pour les Parties, dans la mesure où cela serait nécessaire

x

faute d’accord entre celles-ci, le réglement a établir en vertu
de l'engagement pris par la Suisse (chiffre z ci-dessus). Les
principes de droit posés par Il’arrét de la Cour lieront les
experts pour autant que les Parties ne les autoriseraient pas,
d'un commun accord, à y déroger. »

Si le Gouvernement français veut profiter de cette offre, il
sera en mesure d'obtenir en faveur des habitants des zones
un règlement, concernant l'admission en Suisse de leurs pro-
duits, qui ne dépendra pas exclusivement de la volonté du
Gouvernement suisse,

Il est exact qu’au cours des audiences récentes, l'agent du
Gouvernement français a déclaré inacceptable la proposition
du Gouvernement suisse. Mais il est également vrai qu'il l’a
envisagée comme une offre de conclure un compromis, offre
qu’il n'avait aucun pouvoir pour accepter sous cette forme.
Enfin, l'agent du Gouvernement français a exprimé certains
doutes quant au caractère obligatoire, du point de vue cons-
titutionnel, de Ja déclaration du Gouvernement suisse; eu
égard aux circonstances dans lesquelles cette déclaration a
été faite, la Cour doit cependant la considérer comme obli-
gatoire pour la Suisse.

* * *

L'installation du cordon douanier en arrière de la frontière

politique est une opération qui doit nécessairement exiger un

78
171 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

certain temps. Il ne s’agit pas simplement de revenir à la
ligne douanière telle qu’elle existait avant 1923; car, à partir
de 1860, la zone sarde et celle de Saint-Gingolph furent
incluses dans la zone d’annexion de 1860. .

En conséquence, la Cour considère comme approprié l'octroi
au Gouvernement français d’un délai raisonnable. dans lequel
il devra se conformer aux termes du présent arrêt. A cette
fin, la Cour fixe au 1 janvier 1934 la date à laquelle le
Gouvernement français devra avoir effectué le retrait de son
cordon douanier, de façon à rétablir les zones conformément
aux. dispositions des traités de 1815 et 1816 et autres actes
complémentaires.

Le délai ainsi accordé pour l'installation du.cordon douanier
‘fournira le temps nécessaire en vue de l'établissement des
franchises et facilités à accorder aux marchandises importées
des zones en Suisse, pour le cas où le Gouvernement français
déciderait de profiter de l'offre du Gouvernement suisse dont
il a été fait mention plus haut. F

PAR CES MOTIFS,
La Cour,

. par six voix contre cinq,
décide :

Sur la question formulée dans l’article premier, alinéa premier,
du compromis :

Que, entre la France et la Suisse, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas abrogé et
n’a pas pour but de faire abroger les stipulations du Protocole
des Conférences de Paris du 3 novembre 1815, du Traité de
Paris du 20 novembre 1815, du Traité de Turin du 16 mars
1816 et du Manifeste de la Cour des Comptes de Sardaighe
du 9 septembre 1829, relatives à la structure douanière et
économique des zones franches de la Haute-Savoie et du
Pays de Gex.

79
172 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Sur les questions visées à l'article 2, alinéa premier, du
compromts :

Que le Gouvernement français doit reculer sa ligne de doua-
nes conformément aux stipulations desdits traités et actes,
ce régime devant rester en vigueur tant qu’il n'aura pas été
modifié par l'accord des Parties ;

Que le recul de la ligne des douanes ne préjuge pas du
droit, pour le Gouvernement français, de percevoir, à la fron-
tière politique, des droits fiscaux n'ayant pas le caractère
de droits de douane ;

Qu'il y a lieu de prévoir, les zones franches étant main-
tenues, en faveur des produits des zones, une importation
de marchandises en franchise ou à droits réduits à travers
la ligne des douanes fédérales ;

Qu'il convient de donner acte au Gouvernement suisse de
la déclaration relative à cette matière, faite par l’agent près
la Cour dudit Gouvernement à l'audience du 22 avril 1932;

Qu'il convient de fixer au 1° janvier 1934 la date à laquelle
le recul de la ligne des douanes françaises doit avoir été

effectué.

Le présent arrêt ayant été rédigé en français et en anglais,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le sept juin
mil neuf cent trente-deux, en trois exemplares, dont lun
restera déposé aux archives de la Cour et dont les autres
seront transmis respectivement au Gouvernement de la Répu-
blique française et au Gouvernement de la Confédération suisse.

Vu. Le juge faisant fonction

Le Président de la Cour: de Président :
(Signé) M. Aparcr. (Signé) D. ANZILOTTI.

Le Greffier :
(Signé) À. HAMMARSKJOLD.

80
173 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

M. Altamira et sir Cecil Hurst déclarent ne pas pouvoir
se rallier lau présent arrêt dans la mesure où, se prévalant du
droit que leur confère l’article 57 du. Statut, ils Font indiqué
eux-mêmes en formulant ainsi qu'il suit leur opinion dissidente.

M. Yovanovitch, déclarant ne pas pouvoir se rallier. à
l’arrêt rendu par la Cour, et se prévalant du droit que lui.
confère l’article 62 du Règlement, joint à l'arrêt la présente
constatation de son dissentiment. |

M. Negulesco, déclarant ne pas pouvoir se rallier à l'arrêt
rendu par la Cour, et se prévalant du droit que lui confère
l’article 57 du Statut, joint à l'arrêt l'exposé de son opinion

dissidente.

M. Eugène Dreyfus, déclarant ne pas pouvoir se rallier à l'arrêt
rendu par la Cour, et se prévalant du droit que lui confère
l'article 57 du Statut, joint à l'arrêt l'exposé de son opinion
dissidente.

(Paraphé) M. A. (Paraphé) D. A.
(Paraphé) À. H.

81
